Exhibit 10.1

 

 

 

 

 

 

AGREEMENT OF PURCHASE AND SALE

BY AND AMONG

THE REALTY ASSOCIATES FUND IX, L.P.

AND TA FUND IX-ESTATES AT PARK AVENUE, LLC

 

AND

BREIT MF HOLDINGS LLC

 

 

 

Date:

  

    April 12, 2017

 

Property:

  

    Fund IX Portfolio

 

 

 

 

 

 



--------------------------------------------------------------------------------

AGREEMENT OF PURCHASE AND SALE

THIS AGREEMENT OF PURCHASE AND SALE (the “Agreement”) is made and entered into
as of the 12th day of April, 2017 (the “Effective Date”), by and among THE
REALTY ASSOCIATES FUND IX, L.P., a Delaware limited partnership and TA FUND IX –
ESTATES AT PARK AVENUE, LLC, a Delaware limited liability company (hereinafter
referred to individually as a “Selling Entity” and collectively as “Seller”),
and BREIT MF HOLDINGS LLC, a Delaware limited liability company (hereinafter
referred to as “Purchaser”).

In consideration of the mutual promises, covenants and agreements hereinafter
set forth and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Purchaser agree as
follows:

ARTICLE I.

Sale of Property

1.1.    Sale of Property. Seller hereby agrees to sell, assign and convey to
Purchaser and Purchaser agrees to purchase from Seller, all of Seller’s right,
title and interest in and to, the following:

1.1.1.  Land and Improvements. Fee simple title to those certain parcels of real
property more particularly described, on Exhibit A attached hereto and
incorporated herein by reference thereto (the “Fee Land”), together with all
buildings and other improvements located thereon, including, all fixtures,
installations and facilities thereon (the “Fee Improvements”) and the leasehold
interest with respect to the property more particularly described on Exhibit A
attached hereto and incorporated herein by reference (the “Ground Lease Land”;
together with the Fee Land, the “Land”), together with all buildings and other
improvements thereon, including all fixtures, installations and facilities
thereon (the “Ground Lease Improvements”; together with the Fee Improvements,
the “Improvements”). A general description of the Land and the Improvements is
also attached hereto as Schedule 1.1.1 and incorporated herein by reference.

1.1.2.  Leases. All leases, subleases, licenses and other occupancy agreements,
together with any and all amendments, renewals, extensions, addendums,
modifications and supplements thereto and all guaranties thereof and agreements
entered into in connection therewith, are hereafter referred to collectively as
the “Leases” being more particularly described on Exhibit E-1 attached hereto,
and together with all tenant files and tenant lists and all prepaid rent
attributable to the period following the Closing, and subject to Section 4.2.4
below, the security deposits (including letters of credit) under such Leases
(collectively, with the Leases, the “Leasehold Property”).

 

- 1 -



--------------------------------------------------------------------------------

1.1.3.  Real Property. All rights, privileges and easements appurtenant to
Seller’s interest in the Land and the Improvements, if any, including, without
limitation, all of Seller’s right, title and interest, if any, in and to all
development rights, water rights, mineral rights and all easements, licenses,
covenants and other rights-of-way or other appurtenances used in connection with
the beneficial use and enjoyment of the Land and the Improvements, and all title
and interest of Seller, if any, in and to any land lying in the bed of any
street, road, avenue or alley, open or closed, in front of or adjoining the Land
and to the center line thereof (the Land, the Improvements and all such
easements and appurtenances are sometimes collectively referred to herein as the
“Real Property”).

1.1.4.  Personal Property. All personal property (including equipment), if any,
owned by Seller or any Seller Affiliate and located on the Real Property as of
the date hereof or acquired by Seller or any Seller Affiliate and located on the
Real Property prior to the Closing Date (hereinafter defined), including all
inventory located on the Real Property as of the date hereof (as same may be
replaced in accordance with this Agreement prior to the Closing Date and all
fixtures (if any) owned by Seller or any Seller Affiliate and located on the
Real Property as of the date hereof, and including, without limitation, all
appliances, machinery, air conditioners, stoves, refrigerators, dishwashers,
furniture, furnishings, carpeting, draperies and curtains, tools, building
materials and supplies, telephone systems, security systems, decorations,
artwork, sculpture, vehicles, and equipment, furniture and fixtures in any gym,
spa, meeting room, common area, business center, play room, patio and clubhouse
and office related furnishings (including, without limitation, technology (other
than licensed software belonging to Seller and Seller’s Affiliates)), leasing
kiosks, ipads and computers and all electronic gate access cards and
transponders issued to residential and retail tenants of the Individual Property
commonly known as 55 West and located at 55 West Church Street, Orlando, FL
32801 (the “55 West Property”) and supplies owned by Seller and installed or
located at the Real Property as of the date hereof (but not including items
owned or leased by tenants, or which are leased by Seller, its affiliates or its
property manager) including, without limitation, the Personal Property listed in
the folder titled “Personal Property” in the Due Diligence Website as of the
Effective Date (the “Personal Property”). “Seller Affiliate” or “Affiliate of
Seller” (or other similar phrase) shall mean any natural person, partnership,
limited partnership, limited liability company, corporation, trust, estate,
association, unincorporated association or other entity that directly or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control with any Selling Entity.

1.1.5.  Intangible Property. Whether held by Seller or any Seller Affiliate, all
trademarks and trade names, if any, used or useful in connection with the Real
Property, but excluding trademarks or trade names “TA Realty,” “TA Associates
Realty” or similar names, to the extent assignable (collectively, the “Trade
Names”), all plans and specifications, website domains, telephone numbers,
logos, designs, guarantees, licenses, approvals, certificates, permits and
warranties, each to the extent assignable, all books, records and manuals
relating to the use, operation and ownership of any portion of the Property (as
hereinafter defined), marketing materials, brochures and all right, title and

 

- 2 -



--------------------------------------------------------------------------------

interest to utilize the name of any building or master plan community, the name
of which Seller currently uses for one or more of the Individual Properties
including, without limitation, Seller’s interest in the names, marks and logos
“55W,” “55 West Church Street” and “Church Street Market” and logos, photographs
and digital images of or relating to the Property, including all related
negatives and associated electronic files (collectively, the “Intangible
Property”).

1.1.6.  55 West City Agreements. All of Seller’s right, title and interest in
and to the 55 West City Agreements (as defined on Schedule 1.1.6), and any
payment in lieu of tax agreements and other similar arrangements relating to the
payment of taxes in any way for any of the Individual Properties (the “Tax
Arrangements”).

1.1.7.  Service Contracts. All Assigned Contracts (as hereafter defined).

The Real Property, the Leasehold Property, the Personal Property, the Trade
Names, the Intangible Property, the 55 West City Agreements, the Tax
Arrangements and the Assigned Contracts are collectively hereinafter referred to
as the “Property”.

1.2.    Individual Property. For purposes of this Agreement the term: (a)
“Parcel” means each separate parcel of Land identified on Exhibit A attached
hereto, and (b) “Individual Property” means, collectively, a Parcel, the
Improvements located on such Parcel, the Tax Arrangements, Contracts, Leases and
the Personal Property and Intangible Property associated with such Parcel
(including Trade Names) and Improvements. Purchaser and each Selling Entity
acknowledge that the liabilities and duties of each the Selling Entities
hereunder shall be joint and several obligations of all the Selling Entities and
for avoidance of doubt, the purchase and sale of the Property must occur
simultaneously as part of a single transaction in accordance with the terms of
this Agreement (except as may be expressly provided to the contrary contained
herein).

1.3.    Property Types. For purposes of this Agreement, the term: (a)
“Residential Property” means that portion of the Property primarily used for
residential purposes; (b) “Commercial Property” means that portion of the
Property primarily used for retail, office or other commercial purposes; (c)
“Commercial Leases” means, collectively, Leases and all Leasehold Property
covering any portion of the Commercial Property; and (d) “Residential Leases”
means, collectively, Leases and all Leasehold Property covering any individual
apartment unit within the Residential Property.

1.4.    Excluded Property. It is hereby acknowledged by the parties that Seller
shall not convey to Purchaser claims relating to any real property tax refunds
or rebates for periods accruing prior to the Closing, existing insurance claims
as of the Effective Date only and existing claims against tenants no longer in
occupancy as of the Closing, which claims shall be reserved by Seller.

 

- 3 -



--------------------------------------------------------------------------------

ARTICLE II.

Purchase Price

2.1.    Purchase Price. The purchase price for the Property shall be FOUR
HUNDRED TWENTY NINE MILLION FIVE HUNDRED THOUSAND AND NO/100 DOLLARS
($429,500,000.00) (the “Purchase Price”). The Purchase Price, less the Deposit
and as adjusted by all prorations as provided for herein, shall be paid to
Seller by Purchaser at Closing, as herein defined, by wire transfer of
immediately available federal funds. The Purchase Price has been allocated among
the Individual Properties as shown on Schedule 2.1 attached hereto (the
“Allocated Purchase Prices”). Seller and Purchaser shall file all transfer tax
returns and related tax documents consistent with the Allocated Purchase Price
with respect to each Individual Property.

ARTICLE III.

Deposit and Independent Consideration

3.1.    Initial Deposit. Within two (2) business days after the Effective Date,
as defined in Section 16.4 of this Agreement and as a condition precedent to the
formation of this Agreement, Purchaser shall deposit TWENTY TWO MILLION AND
NO/100 DOLLARS ($22,000,000.00) (the “Initial Deposit”) with Chicago Title
Insurance Company, Suite 800, 2828 Routh Street, Dallas, Texas 75201, Attention:
Shannon Bright (the “Escrow Agent”) in immediately available federal funds, the
receipt of which is hereby acknowledged by Escrow Agent’s execution hereof. If
Purchaser shall fail to deposit the Initial Deposit within the time period
provided for above, Seller may at any time prior to the deposit of the Initial
Deposit, terminate this Agreement, in which case this Agreement shall be null
and void ab initio and in such event Escrow Agent shall immediately deliver to
Seller all copies of this Agreement in its possession and thereafter, neither
party shall have any further rights or obligations to the other hereunder,
except as otherwise set forth in this Agreement. As used herein, the term
“Deposit” means the Initial Deposit, together with all interest accrued thereon.

3.2.    Application of Deposit. If the Closing occurs, the Deposit shall be paid
to Seller and credited against the Purchase Price at Closing. If the Closing
does not occur or this Agreement terminates prior to Closing, in each case, in
accordance with the terms hereof, the Deposit shall be held and delivered as
hereinafter provided.

3.3.    Interest Bearing. The Deposit shall (i) be held in an interest-bearing
escrow account by Escrow Agent in an institution as directed by Purchaser and
reasonably acceptable to Seller and (ii) include any interest earned thereon. To
allow the interest bearing account to be opened, Purchaser’s and Seller’s tax
identification are set forth below their signatures.

 

- 4 -



--------------------------------------------------------------------------------

3.4.    Escrow Agent. Escrow Agent is executing this Agreement to acknowledge
Escrow Agent’s responsibilities hereunder, which may be modified only by a
written amendment signed by all of the parties. Any amendment to this Agreement
that is not signed by Escrow Agent shall be effective as to the parties thereto,
but shall not be binding on Escrow Agent. Escrow Agent shall accept the Deposit
with the understanding of the parties that Escrow Agent is not a party to this
Agreement except to the extent of its specific responsibilities hereunder, and
does not assume or have any liability of the performance or non-performance of
Purchaser or Seller hereunder to either of them. Additional provisions with
respect to the Escrow Agent are set forth in Article XVI.

3.5.    Independent Consideration. Within two (2) business days after the
Effective Date, Purchaser shall pay to Seller (outside of Escrow) the sum of
FIFTY AND NO/100 DOLLARS ($50.00) as independent consideration for the execution
of this Agreement. Such independent consideration shall be nonrefundable and
shall not be applied against the Purchase Price.

ARTICLE IV.

Closing, Prorations and Closing Costs

4.1.    Closing. The closing of the purchase and sale of the Property shall
occur on or before 2:00 p.m. Eastern time on Thursday, April 13, 2017, subject
to extension as provided for herein, and shall be held through escrow at the
offices of the Escrow Agent, or at such other place agreed to by Seller and
Purchaser. If the condition to Closing set forth in Section 10.2.4 has not been
satisfied on or prior to the City Deadline Date, Purchaser shall have the right
in Purchaser’s sole discretion to extend the Closing (one or more times) to a
date on or before April 18, 2017. “Closing” shall be deemed to have occurred
when the Escrow Agent has been instructed by both parties to release escrow and
to record the Deed. Time is hereby made of the essence. The date of Closing is
referred to in this Agreement as the “Closing Date.”

4.2.    Prorations. All matters involving prorations or adjustments to be made
in connection with Closing and not specifically provided for in some other
provision of this Agreement shall be adjusted in accordance with this
Section 4.2. Except as otherwise set forth herein, all items to be prorated
pursuant to this Section 4.2 shall be prorated as of midnight of the day
immediately preceding the Closing Date, with Purchaser to be treated as the
owner of the Property, for purposes of prorations of income and expenses, on and
after the Closing Date, and the net amount thereof under this Section 4.2 shall
be added to (if such net amount is in Seller’s favor) or deducted from (if such
net amount is in Purchaser’s favor) the Purchase Price payable at Closing.
Except with respect to any CAM Reconciliations (defined below) pursuant to
Section 4.2.4 and real estate and personal property taxes pursuant to
Section 4.2.1 and any related provisions of Schedule 16.20, to the extent a
longer or shorter period is prescribed, the provisions of this Section 4.2 shall
survive the Closing for a period of one hundred eighty (180) days following the
Closing Date.

 

- 5 -



--------------------------------------------------------------------------------

4.2.1.  Taxes. Except to the extent payable directly by the tenants under the
Leases, real estate and personal property taxes shall be prorated as of the
Closing Date. If there are any special assessments pending against the Property,
Seller shall pay any installment of such special assessments that are due and
payable during the year of Closing to, but not including, the Closing Date. If
the real estate and/or personal property tax rate and assessments payable during
the year of Closing have not been set for the year, then the proration of such
taxes shall be based upon the rate and assessments for the preceding tax year
and such proration shall be adjusted in cash between Seller and Purchaser upon
presentation of written evidence that the actual taxes paid during the year in
which the Closing occurs, differ from the amounts used in the Closing in
accordance with the provisions of Section 4.2.5 hereof. All taxes imposed due to
a change of use of the Property after the Closing Date shall be paid by the
Purchaser. If any taxes which have been apportioned shall subsequently be
reduced by abatement, the amount of such abatement, less the cost of obtaining
the same and after deduction of sums payable to tenants under Leases or expired
or terminated Leases, shall be equitably apportioned between the parties hereto,
all as more particularly provided in Section 16.21 of this Agreement or in
Schedule 16.20.

4.2.2.  Insurance. There shall be no proration of Seller’s insurance premiums or
assignment of Seller’s insurance policies. Purchaser shall be obligated (at its
own election) to obtain any insurance coverage deemed necessary or appropriate
by Purchaser.

4.2.3  Utilities. Purchaser and Seller hereby acknowledge and agree that the
amounts of all telephone, electric, sewer, water and other utility bills and
trash removal bills, (other than any such charges which are payable by tenants
of the Property pursuant to such tenants’ Leases, for which no adjustment will
be made) relating to the Property and allocable to the period prior to the
Closing Date shall be determined and paid by Seller before Closing, if possible,
or adjusted between Purchaser and Seller at Closing; provided, no adjustment
shall be made with respect to any Contract (as hereinafter defined) that is not
an Assigned Contract, and Seller shall remain responsible for all charges, fees
or other costs with respect thereto, including any termination thereof. Seller
shall have all utility meters read as of not less than one (1) day of the
Closing Date. Purchaser shall cause all utility services to be placed in
Purchaser’s name as of the Closing Date (or as promptly thereafter as possible).
If Purchaser will be required to post deposits, then if permitted by the
applicable utilities, all utility deposits in Seller’s name shall be assigned to
Purchaser as of the Closing Date and Seller shall receive a credit therefor at
Closing to the extent such deposits are actually assigned to Purchaser.

4.2.4.  Rents. Rents (including, without limitation, estimated pass-through
payments, payments for common area maintenance reconciliations, other charges or
amounts payable by tenants in connection with their use or occupancy of the
Property, including gas, utility, sewage, dues or fees, or any service or other
amenity relating thereto, and all

 

- 6 -



--------------------------------------------------------------------------------

additional charges paid or payable by tenants under the Leases, (collectively,
“Rents”)) shall be prorated on an as, if and when collected basis. All prepaid
Rents for periods after Closing shall be paid to Purchaser at Closing. Any Rents
collected by Seller after Closing shall be promptly paid to Purchaser and all
such Rents collected after Closing, whether by Seller or Purchaser from any
tenant who owes Rents for periods prior to the Closing shall be applied
(i) first, to the extent collected in the month in which Closing occurs, in
payment of Rents owed by such tenant for the month in which the Closing occurs,
(ii) second, in payment of current Rents at the time of receipt, (iii) third, to
delinquent Rents, if any, which become due after the Closing and (iv) fourth, to
delinquent Rents, if any, which became due and payable prior to Closing.
Notwithstanding the foregoing, “true up” payments received from tenants
attributable to a year-end reconciliation of actual and budgeted pass-through
payments shall be allocated among Seller and Purchaser pro rata in accordance
with their respective period of ownership as set forth in Section 4.2.5 below.
Seller shall not have the right, after Closing, to proceed against tenants for
Rents allocable to the period of Seller’s ownership of the Property; provided,
however, (a) Seller shall have the right to proceed against tenants no longer in
occupancy as of the Closing Date; and (b) Purchaser agrees that it shall use
commercially reasonable efforts to collect all pass-through rents payable by
tenants, any Prior CAM Reconciliations (defined below) and any delinquent Rents
(provided, however, that Purchaser shall have no obligation to declare a default
under any Lease, terminate any Lease, or institute legal proceedings, including
an action for unlawful detainer or eviction, against a tenant owing delinquent
Rents). The amount of any unapplied cash security deposits with respect to the
Leases (whether or not shown on the Rent Roll), including all interest required
by applicable law shall be credited against the Purchase Price; accordingly,
Seller shall retain the actual cash deposits. Any security deposits in a form
other than cash (including letters of credit) shall, if transferable or
assignable, be transferred to the Purchaser on the Closing Date by way of
appropriate instruments of transfer or assignment, subject to Section 11.2.12.
Seller agrees to provide Purchaser with the details of all Prior CAM
Reconciliations at least five (5) business days prior to Closing, including with
respect to calendar year 2016 and, to the extent any Prior CAM Reconciliations
has not been completed by the Closing, Purchaser shall deal directly with the
tenants under the Commercial Leases after the Closing to reconcile all common
area expenses, insurance and other charges subject to annual reconciliation
under the Leases (the “Prior CAM Reconciliations”) relating to calendar years
prior to the calendar year in which Closing occurs (in consultation with Seller
and with Seller’s cooperation). Purchaser shall deal directly with the tenants
under the Commercial Lease after the Closing to reconcile all common area
expenses, insurance and other charges subject to annual reconciliation under the
Leases relating to calendar year in which Closing occurs (in consultation with
Seller and with Seller’s cooperation) (the “Closing Year CAM Reconciliations”;
together with the Prior CAM Reconciliations, the “CAM Reconciliations”). To the
extent that the Prior CAM Reconciliations indicate that any tenant has overpaid
Seller, Seller shall promptly pay such overpayment to Purchaser or to the
applicable tenant (and provide evidence of such payment to Purchaser). To the
extent that the Closing Year CAM Reconciliations show that any tenant overpaid
Seller, Seller shall promptly deliver such overpayment to Purchaser. The
provisions of this Section 4.2.4 with respect to CAM Reconciliations shall
survive until such CAM Reconciliations are final and complete and applicable
payments are made to Purchaser, Seller or tenants, as applicable.

 

- 7 -



--------------------------------------------------------------------------------

4.2.5.  Leasing Commissions and Tenant Finish Costs. Seller shall be responsible
for all Leasing Costs with respect to Commercial Leases or any amendments,
renewals or extensions of Commercial Leases executed or exercised prior to the
Effective Date (other than any renewal or expansion of any such Commercial
Leases executed after the Effective Date) (the “Seller Leasing Costs”). If
Closing occurs, Purchaser shall be responsible for all Leasing Costs
attributable to any new Commercial Leases and/or the renewal or expansion of any
existing Commercial Lease entered into or exercised after the Effective Date
(the “Purchaser Leasing Costs”). Purchaser shall receive a credit at Closing for
any Seller Leasing Costs that have not been paid prior to the Closing. Seller
shall receive a credit at Closing for any Purchaser Leasing Costs that have been
paid by Seller prior to the Closing. For purposes of this Agreement, “Leasing
Costs” shall mean all capital costs and expenses incurred for capital
improvements, equipment, painting, decorating, partitioning and other items to
satisfy the construction obligations of the landlord under any Commercial Lease,
“tenant allowances” in lieu of or as reimbursements for the foregoing items,
leasing commissions and brokerage commissions, in each case, to the extent the
landlord is responsible for the payment of such cost or expense under the
relevant Commercial Lease or any other agreement relating to such Commercial
Lease, in each case, which have not been incurred or paid as of the date of this
Agreement and all “free rent” or other rent abatements granted to tenants under
any Commercial Lease that relate to periods of time from and after the Closing
Date.    

4.2.6.  Assigned Contracts. Charges and payments under all Assigned Contracts
shall be apportioned between the Seller and the Purchaser at the Closing.

4.2.7.  Declaration Assessments. Any revenues or assessments and other charges
paid by Seller or payable under any declaration, REA or similar agreement
affecting the Property including, without limitation, any declaration, REA or
similar agreement affecting the 55 West Property, shall be prorated between
Seller and Purchaser at the Closing, with each party being responsible for all
such revenues, assessments and charges relating to its period of ownership. For
avoidance of doubt, there shall be no proration of the assessments pursuant to
the Incentive Agreement which were released and repaid prior to the Closing
Date. The Tax Increment Recapture (as defined in the Incentive Agreement) is
payable in arrears on or before May 1 of each year so, as a result, the Tax
Increment Recapture payment to be made May 1, 2017 shall remain the property of
Seller (and if received by Purchaser after Closing, Purchaser shall deliver same
to Seller within five (5) business days following Purchaser’s receipt thereof)
and the Tax Increment Recapture payment, if any, when made in May 2018 shall be
prorated between Seller and Purchaser with Seller being entitled to the
proportionate part of such payment related to the period prior to the Closing
Date.

 

- 8 -



--------------------------------------------------------------------------------

4.2.8.  Rent Ready Credit. Seller shall deliver the Residential Property to
Purchaser at Closing with all vacant units that were vacated five (5) or more
days prior to the Closing Date in ready-to-rent condition. Representatives of
Seller and Purchaser shall inspect the vacant units prior to Closing and, for
any unit that was vacated by a tenant five (5) or more days prior to Closing and
is not in a ready-to-rent condition during such inspection (as reasonably
determined by such representatives), Purchaser shall receive a credit against
the Purchase Price in the amount of Three Hundred Seventy Five and No/100
Dollars ($375.00) per unit.

4.2.9.  Percentage Rent. If any tenant pays “percentage rents” under the terms
of its Commercial Lease, then the amount paid by such tenant as “percentage
rent” with respect to the percentage lease year in which the Closing occurs
shall be prorated between Seller and Purchaser if, as and when received from
such tenant. If Seller receives any such payment, Seller shall promptly, and in
any event not later than five (5) days after receipt thereof, pay Purchaser’s
pro rata share of the amount so received, without offset or abatement for any
reason. All “percentage rents” when received shall be apportioned between Seller
and Purchaser on a pro-rated basis based upon the number of days in the
percentage rent lease year pre-dating and post-dating Closing, irrespective of
the dates or seasons of actual sales or revenues on which such “percentage
rents” are based. Purchaser shall use commercially reasonable efforts, in the
usual course of Purchaser’s operation of the applicable Commercial Property, to
collect all percentage rent payments becoming due after the Closing for the
percentage rent lease years with respect to which percentage rent is to be
apportioned between Seller and Purchaser, but Purchaser will not be obligated to
declare a default under any Commercial Lease, terminate any Commercial Lease, or
institute any lawsuit or other collection procedures to collect any percentage
rent. After Closing, Seller shall not have the right to proceed against tenants
in occupancy at any Commercial Property as of the Closing for percentage rents
allocable to the period of Seller’s ownership of the Property. Purchaser shall
have the right to deduct any reasonable out-of-pocket collection or similar
costs from any percentage rents received by such party. All percentage rents
collected by Seller after Closing shall be promptly delivered to Purchaser and
Purchaser shall divide and distribute the amounts of percentage rents received
by such party between Purchaser and Seller in accordance with the provisions
hereof.

4.2.10.  Miscellaneous Income. Income, if any, arising out of telephone booths,
vending machines, laundry facilities or other income-producing agreements shall
be apportioned between the Seller and the Purchaser at the Closing.

4.2.11.  Prepaid Items. Any fees for licenses which are transferred to the
Purchaser at the Closing and annual permit and inspection fees that cover the
Seller’s and Purchaser’s period of ownership shall be apportioned between the
Seller and the Purchaser at the Closing.

 

- 9 -



--------------------------------------------------------------------------------

4.2.12.  Calculations. For purposes of calculating prorations, Purchaser shall
be deemed to be in title to the Property, and, therefore entitled to the income
therefrom and responsible for the expenses thereof for the entire day upon which
the Closing occurs. All such prorations shall be made on the basis of the actual
number of days of the month which shall have elapsed as of the day of the
Closing and based upon the actual number of days in the month and a three
hundred sixty five (365) day year. The amount of such prorations shall be
initially performed at Closing but shall be subject to adjustment in cash after
the Closing as and when complete and accurate information becomes available, if
such information is not available at the Closing. Seller and Purchaser agree to
cooperate and use their best efforts to make such adjustments no later than one
hundred twenty (120) days after the Closing (or as soon thereafter as may be
practicable, with respect to common area maintenance and other additional rent
charges (including pass-throughs for real estate and personal property taxes and
special assessments) payable by tenants under the Commercial Leases). Except as
set forth in this Section 4.2, all items of income and expense which accrue for
the period prior to the Closing will be for the account of Seller and all items
of income and expense which accrue for the period on and after the Closing will
be for the account of Purchaser. Except as specifically provided in
Section 4.2.1 and any related provision of Schedule 16.20 and Section 4.2.4, to
the extent a longer or shorter period is prescribed, all prorations hereunder
shall be deemed final and not subject to any further adjustment as of the one
hundred eightieth (180th) day following the Closing Date.

4.3.    Closing Costs. Purchaser shall pay the cost of the Survey and any update
or other changes requested by Purchaser to the Survey, including the cost of any
ALTA Table A items or other certifications. Purchaser shall also pay all costs
associated with Purchaser’s due diligence. Each party shall be responsible for
its own attorney’s fees. Title costs and transfer taxes shall be allocated to
each Individual Property in accordance with Schedule 4.3 attached hereto. The
provisions of this Section 4.3 shall survive Closing.

4.4.    Contracts. Purchaser shall be deemed to have elected to assume all of
the Contracts other than the Contracts set forth on Schedule 4.4 attached hereto
(collectively, the “Terminated Contracts”) and Seller shall deliver a
termination notice at the Closing as to all Terminated Contracts, and Seller
will be responsible for any termination fees or penalties, but Purchaser will be
responsible for any charges due under such Contracts until the effective date of
termination. For purposes of this Agreement, “Assigned Contracts” shall mean all
Contracts not constituting Terminated Contracts. Notwithstanding anything in
this Section 4.4 to the contrary, Seller agrees that all property management,
brokerage and leasing agreements, licenses or concessions and all agreements,
licenses and concessions with any Affiliate of Seller (“Affiliate Agreements”),
if any, in each case, affecting the Property whether written or oral shall be
terminated, effective as of the Closing Date, at the sole cost and expense of
Seller. Notwithstanding the foregoing, Purchaser shall not object to the
Construction Contracts and shall, as and to the extent required pursuant to
Section 9.12 below, assume the Construction Contracts at the Closing pursuant to
the General Assignment.

 

- 10 -



--------------------------------------------------------------------------------

ARTICLE V.

Purchaser’s Right of Inspection; Feasibility Period

5.1.  Right to Evaluate. Commencing on the Effective Date and continuing until
the Closing Date, Purchaser and its agents, partners, members, directors,
officers, employees, advisors (including, without limitation, attorneys,
consultants, accountants and financial advisors), insurers, and potential
sources of capital and prospective limited partners (including any related
advisors or affiliates of the forgoing (collectively, the “Reviewing Entities”)
shall have the right during business hours (with reasonable advance notice to
Seller (one business days’ notice by email being reasonable advance notice) and
subject to the rights of the tenants in possession), at Purchaser’s sole cost
and expense, to perform inspections and tests of the Property and to perform
such other analyses, inquiries and investigations as Purchaser shall deem
necessary or appropriate; provided, however, that in no event shall (i) such
inspections or tests unreasonably disrupt or disturb the on-going operation of
the Property or the rights of the tenants at the Property, or (ii) Purchaser or
the Reviewing Entities conduct any invasive physical testing, drilling, boring,
sampling or removal of, on or through the surface of the Property (or any part
or portion thereof) including, without limitation, any ground borings or
invasive testing of the Improvements (collectively, “Physical Testing”), without
Seller’s prior written consent, which consent may be given or withheld in
Seller’s sole and absolute discretion. In the event Purchaser desires to conduct
any such Physical Testing of the Property, then Purchaser shall submit to
Seller, for Seller’s approval, a written detailed description of the scope and
extent of the proposed Physical Testing, which approval may be given or withheld
in Seller’s sole and absolute discretion. If, prior to 5:00 p.m., local time in
New York (“New York Time”) on April 10, 2017 (the “Feasibility Period”), Seller
does not approve the Physical Testing or approves only a portion thereof,
Purchaser may, at its option, by sending written notice to Seller prior to the
end of the Feasibility Period, elect to, either (i) terminate this Agreement or
(ii) conduct during the Feasibility Period that portion of the Physical Testing
approved by Seller, if any, or if Seller disapproves the entire proposed
Physical Testing, affirmatively agree to forego such Physical Testing of the
Property. In the event Purchaser terminates this Agreement as aforesaid, the
Deposit shall be immediately refunded to Purchaser and this Agreement shall
terminate and be of no further force and effect other than the Surviving
Termination Obligations (as hereinafter defined). In no event shall Seller be
obligated as a condition of this transaction to perform or pay for any
environmental remediation of the Property recommended by any such Physical
Testing. After making such tests and inspections, Purchaser agrees to promptly
restore the Improvements and surface of the Real Property to its condition prior
to such tests and inspections (which obligation shall survive the Closing or any
termination of this Agreement); provided, however, Purchaser shall not be
responsible for (i) any pre-existing condition on the Property, the discovery or
disclosure thereof or costs and expenses relating thereto except Purchaser shall
be liable for any breach of its covenant relating to Physical Testing and to the
extent such matters are exacerbated by Purchaser or the Reviewing Entities or
(ii) for the gross negligence or willful misconduct of

 

- 11 -



--------------------------------------------------------------------------------

Seller, its Affiliates or any of their agents (the “Exclusions”). Prior to
Purchaser entering the Property to conduct the inspections and tests described
above, Purchaser shall obtain and maintain, at Purchaser’s sole cost and
expense, and shall deliver to Seller evidence of, the following insurance
coverage, and shall cause each of its Reviewing Entities to obtain and maintain,
and, upon request of Seller, shall deliver to Seller evidence of, the following
insurance coverage: commercial liability insurance, from an insurer reasonably
acceptable to Seller, in the amount of One Million and No/100 Dollars
($1,000,000.00) combined single limit for personal injury and property damage
per occurrence ($2,000,000.00 in the aggregate). Additionally, Purchaser shall
obtain and maintain umbrella coverage of at least Five Million and No/100
Dollars ($5,000,000.00). Each such insurance policy shall name Seller as an
additional insured party, which insurance shall provide coverage against any
claim for personal liability or property damage caused by Purchaser or its
Reviewing Entities in connection with such inspections and tests. Before the
entry unto the Property by Purchaser or any of its agents, Purchaser must
furnish Seller with a certificate of insurance, evidencing the above coverages
which certificate must provide that such insurance shall not be cancelled or
changed until at least ten (10) days’ written notice is given to Seller. Subject
to the following sentence, Purchaser shall have the right to conduct interviews
with the City of Orlando with respect to the operation of the Property,
including the 55 West City Agreements, any tenants under Commercial Leases and
the other parties to the SunTrust Declaration (as hereinafter defined). Seller
shall have the right, in its discretion, to accompany Purchaser and/or its
agents during any inspection (including, but not limited to, tenant interviews)
or interview as described above provided Seller or its agents do not
unreasonably interfere with Purchaser’s inspection or interviews. “SunTrust
Declaration” shall mean that certain Amended and Restated Common Area Easement,
Separation Agreement and Declaration recorded December 27, 1988, in Official
Records Book 4042, Page 1116, as amended.

5.2.    Inspection Obligations and Indemnity. Purchaser and its Reviewing
Entities shall: (a) not unreasonably disturb the tenants of the Improvements or
interfere with their use of the Real Property pursuant to their respective
Leases; (b) not unreasonably interfere with the operation and maintenance of the
Real Property; (c) not damage any part of the Property or any personal property
owned or held by any tenant; (d) not injure or otherwise cause bodily harm to
Seller, its agents, contractors and employees or any tenant; (e) promptly pay
when due the costs of all tests, investigations and examinations done with
regard to the Property; (f) not permit any liens to attach to the Property by
reason of the exercise of its rights hereunder; (g) subject to the Exclusions,
restore the Improvements and the surface of the Real Property to the condition
in which the same was found before any such inspection or tests were undertaken;
(h) not reveal or disclose any information obtained during the Feasibility
Period concerning the Property to anyone outside Purchaser’s organization other
than Reviewing Entities; (i) not interview any tenant except in the presence of
Seller or one of Seller’s representatives; and (j) except as provided in
Section 5.1, not contact any Federal, State or local governmental authority
concerning the Property, other than standard requests for zoning verification
materials. Purchaser shall, at its sole cost and expense, comply with all
applicable federal, state and local laws, statutes, rules,

 

- 12 -



--------------------------------------------------------------------------------

regulations, ordinances or policies in conducting its inspection of the Property
and Physical Testing. Except for the Exclusions, Purchaser shall, and does
hereby agree to indemnify, defend and hold the Seller, its partners, officers,
directors, employees, agents, attorneys and their respective successors and
assigns, harmless from and against any and all claims, demands, suits,
obligations, payments, damages, losses, penalties, liabilities, costs and
expenses (including but not limited to reasonable attorneys’ fees) arising out
of Purchaser’s or Purchaser’s Reviewing Entities’ actions taken in, on or about
the Property in the exercise of the inspection right granted pursuant to
Section 5.1, including, without limitation, (i) claims made by any tenant
against Seller for Purchaser’s entry into such tenant’s premises or any
interference with any tenant’s use or damage to its premises or property in
connection with Purchaser’s review of the Property, and (ii) Purchaser’s
obligations pursuant to this Section 5.2. This Section 5.2 shall survive the
Closing and/or any termination of this Agreement.

5.3.    Seller Deliveries. Seller shall deliver to Purchaser or make available
on the that certain online data website known as “U.S. Diversified Core
Portfolio” (the “Due Diligence Website”), all of the items specified on Exhibit
B attached hereto (the “Documents”), and, subject to the exclusions set forth
below such other documents, agreements, books and records and information as
reasonably requested by Purchaser, each to the extent such items are in
Seller’s, Seller’s Affiliates or its property manager’s possession or control;
provided, however, except as otherwise expressly set forth herein and any
documents delivered by Seller at Closing (the “Closing Documents”), Seller makes
no representations or warranties of any kind regarding the accuracy,
thoroughness or completeness of or conclusions drawn in the information
contained in such documents, if any, relating to the Property. Except as set
forth in this Agreement or in any Closing Document, Purchaser hereby waives any
and all claims against Seller arising out of the accuracy, completeness,
conclusions or statements expressed in materials so furnished and any and all
claims arising out of any duty of Seller to acquire, seek or obtain such
materials. Notwithstanding anything contained in the preceding sentence, Seller
shall not deliver or make available to Purchaser Seller’s internal memoranda,
attorney-client privileged materials, roof and physical inspection reports,
internal appraisals and economic evaluations of the Property, and reports
regarding the Property prepared by Seller or its Affiliates solely for internal
use or for the information of the investors in Seller. Purchaser acknowledges
that any and all of the Documents that are not otherwise known by or available
to the public are proprietary and confidential in nature and will be delivered
to Purchaser solely to assist Purchaser in determining the feasibility of
purchasing the Property. Purchaser agrees not to disclose such non-public
Documents, or any of the provisions, terms or conditions thereof, to any party
outside of Purchaser’s organization other than the Reviewing Entities. Purchaser
shall return or destroy all of the Documents, on or before three (3) business
days after such time as this Agreement is terminated for any reason; provided,
that Purchaser may retain documents and information to comply with (i) any bona
fide pre-existing internal document retention program or (ii) applicable laws,
rules, regulations or professional standards or as part of automatic electronic
archiving and back-up procedures. This Section 5.3 shall survive any termination
of this Agreement without limitation for a period of one (1) year.

 

- 13 -



--------------------------------------------------------------------------------

5.4.    Independent Examination. Purchaser hereby acknowledges that it has been,
or will have been given, prior to the termination of the Feasibility Period, a
full, complete and adequate opportunity to make such legal, factual and other
determinations, analyses, inquiries and investigations as Purchaser deems
necessary or appropriate in connection with the acquisition of the Property.
Purchaser is relying upon its own independent examination of the Property and
all matters relating thereto and not upon any statements of Seller (other than
the matters expressly represented by Seller herein and any Closing Documents) or
of any officer, director, employee, agent or attorney of Seller with respect to
acquiring the Property. Except as expressly set forth herein, Seller shall not
be deemed to have represented or warranted the completeness or accuracy of any
studies, investigations and reports heretofore or hereafter furnished to
Purchaser. The provisions of this Section 5.4 shall survive Closing and/or
termination of this Agreement for a period of one (1) year.

5.5.    Termination Right. In the event that Purchaser determines for any or no
reason (in its sole discretion) that it does not desire to acquire the Property,
Purchaser shall provide written notice to Seller before the end of the
Feasibility Period, and, subject to the Surviving Termination Obligations (as
defined in Section 16.12 herein), the Deposit shall be delivered to Purchaser,
this Agreement shall terminate and thereupon neither party shall have any
further rights or obligations to the other hereunder. If Purchaser shall fail to
timely notify Seller in writing of its election to terminate this Agreement on
or before the expiration of the Feasibility Period, time being of the essence,
the termination right described in this Section 5.5 shall be immediately null
and void and of no further force or effect. Purchaser’s failure to provide such
notice on or before the end of the Feasibility Period shall constitute
Purchaser’s waiver of the termination right described in this Section 5.5. This
is an “all or none” transaction and Purchaser has no right to terminate this
Agreement as to any Individual Property only, but Purchaser shall have the right
to terminate this Agreement with respect to all of the Property to the extent
provided herein.

ARTICLE VI.

Title and Survey Matters

6.1.    Title. Purchaser hereby acknowledges receipt of a title insurance
commitment for each Individual Property (each, a “Commitment”) for the Title
Policy (defined below), issued by Chicago Title Insurance Company (the “Title
Company”), covering each Individual Property, together with a copy of all
exceptions set forth therein. Purchaser shall notify Seller on or before the
fifth (5th) day prior to the end of the Feasibility Period (the “Title Review
Period”) in writing of any title exceptions identified in the Commitments which
Purchaser disapproves (“Objection Notice”). Any exception shown in the
Commitment prior to the end of the Title Review Period not disapproved in an
Objection Notice within said time period shall be deemed approved by Purchaser
and shall constitute a

 

- 14 -



--------------------------------------------------------------------------------

“Permitted Exception” hereunder. Purchaser and Seller hereby agree that (i) all
property taxes and assessments not yet due and payable, (ii) the rights of the
tenants under the Leases and Approved New Leases as tenants only with no
purchase options, rights of first offer or rights of first refusal (other than
the rights of Church Street Ventures, Inc. pursuant to that certain Apartment
Lease Contract evidenced by that certain Memorandum of Apartment Lease Contract
by and between Church Street Ventures, Inc., a Florida corporation, as Tenant,
and FFWO, LLC, a Florida limited liability company, as Landlord), (iii) all
matters created by or on behalf of Purchaser, including, without limitation, any
documents or instruments to be recorded as part of any financing for the
acquisition of the Property by Purchaser and (iv) the exceptions to title
identified on Exhibit D-1 attached hereto, shall constitute “Permitted
Exceptions”. Upon receipt of Purchaser’s Objection Notice, Seller shall have
until three (3) days after receipt of such Objection Notice to elect to notify
Purchaser in writing that Seller either (i) will remove such title matters
contained in the Objection Notice from title to the applicable Property on or
before the Closing, or (ii) elects not to cause such title matters contained in
the Objection Notice to be removed from title to the applicable Property. If
Seller makes (or is deemed to have made) the election in clause (ii) above as to
any title matters contained in the Objection Notice, then Purchaser shall have
until the end of the Feasibility Period to notify Seller in writing that
Purchaser elects either to (x) nevertheless proceed with the purchase and take
title to the Property in accordance with this Agreement subject to such title
matters contained in the Objection Notice (without any reduction of or credit
against the Purchase Price), or (y) terminate this Agreement by giving written
notice to Seller, in which case Purchaser shall be entitled to a return of the
Deposit, this Agreement shall terminate and thereupon Seller and Purchaser shall
have no further rights or obligations hereunder, except for the provisions
hereof that expressly survive termination of this Agreement. Notwithstanding
anything herein to the contrary, (a) if Purchaser elects not to terminate this
Agreement under Section 5.5 or this Section 6.1, Purchaser will be deemed to
have waived any title objections in the Objection Notice which remain uncured as
of the end of the Feasibility Period and such uncured title objections (in each
case, other than those, if any, which are Monetary Liens (defined below) or
which Seller, in Seller’s sole discretion, agrees in writing prior to the end of
the Feasibility Period to cure prior to Closing) shall be considered Permitted
Exceptions; and (b) any (i) encumbrance voluntarily created by Seller after the
Title Review Period, which was not caused by, or consented to, by Purchaser or
its contractors or agents, (ii) deed of trust, mortgage or security liens,
(iii) mechanics liens or other monetary liens against the Property that are
capable of being cured with the payment of money (excluding liens with respect
to the act or omission of any tenant or other non-affiliated third party) or
(iv) the exceptions to title identified on Exhibit D-2 attached hereto ((ii) and
(iii) collectively, “Monetary Liens” and (i), (ii), (iii) and (iv) collectively,
“Mandatory Liens”), whether or not timely objected to in an Objection Notice or
otherwise, shall not be Permitted Exceptions and shall be removed (which for
clause (iii) only may include bonding or escrow with the Title Company
reasonably satisfactory to Purchaser), discharged or terminated, as applicable,
by Seller on or before Closing; provided, that Seller shall not be obligated to
spend more than $750,000 in the aggregate with respect to any matter under
clause (iii) of the definition of Monetary Liens (the “Monetary Lien
Threshold”). Without Seller’s prior written consent, prior to

 

- 15 -



--------------------------------------------------------------------------------

Closing, Purchaser shall not make any application to any governmental agency for
any permit, approval, license or other entitlement for the Property or the use
or development thereof. Purchaser has the right, in accordance with Section 6.3,
to object to any title or survey matter which arises after the end of the Title
Review Period and prior to the Closing. “Title Policy” shall mean, with respect
to each Individual Property, a 2006 ALTA owner’s title insurance policy issued
at Closing by the Title Company with coverage in the amount of the Allocated
Purchase Price for such Individual Property, insuring Purchaser’s fee interest
and ground leasehold interest, as applicable, in and to the Land and
Improvements, subject only to the Permitted Exceptions and without exception for
survey matters (except for survey matters which are Permitted Exceptions). In
the event Seller elects not to discharge any Monetary Liens specified in clause
(b) above in excess of the Monetary Lien Threshold, Purchaser shall have the
right to (I) nevertheless proceed with the purchase and take title to the
Property in accordance with this Agreement, subject to such Monetary Liens in
excess of the Monetary Lien Threshold (without any reduction of or credit
against the Purchase Price for such Monetary Liens in excess of the Monetary
Lien Threshold) or (II) terminate this Agreement by giving written notice to
Seller, in which case, the Deposit shall be delivered to Purchaser, this
Agreement shall terminate and thereupon Seller and Purchaser shall have no
further rights or obligations hereunder, except the provisions that expressly
survive a termination of this Agreement.

6.2.    Survey. Seller has provided Purchaser with a copy of Seller’s existing
survey for each Individual Property (the “Existing Survey”). Purchaser shall
have the right to request a new survey or an update to the Existing Survey (any
such new or updated survey, the “Survey”) during the Feasibility Period. If the
Existing Survey or Survey discloses any matters which are unacceptable to
Purchaser, in Purchaser’s sole and absolute discretion, Purchaser shall notify
Seller in an Objection Notice delivered on or before the end of the Title Review
Period. Any survey matter shown on the Existing Survey or Survey not disapproved
in an Objection Notice within said time period shall be deemed approved by
Purchaser and shall constitute a Permitted Exception hereunder. Upon receipt of
Purchaser’s Objection Notice, Seller shall have until three (3) days after
receipt of such Objection Notice to elect to notify Purchaser in writing that
Seller either (i) will cure such unacceptable survey matters contained in the
Objection Notice on or before the Closing, or (ii) elects not to cause such
unacceptable survey matters contained in the Objection Notice to be cured. If
Seller makes (or is deemed to have made) the election in clause (ii) above as to
any unacceptable survey matters contained in the Objection Notice, then
Purchaser shall have until the end of the Feasibility Period to notify Seller in
writing that Purchaser elects either to (x) nevertheless proceed with the
purchase and take title to the Property subject to such survey matters contained
in the Objection Notice (without any reduction of or credit against the Purchase
Price), or (y) terminate this Agreement by giving written notice to Seller, in
which case Purchaser shall be entitled to a return of the Deposit, this
Agreement shall terminate, and thereupon Seller and Purchaser shall have no
further rights or obligations hereunder, except for the provisions hereof that
expressly survive termination of this Agreement. Notwithstanding anything herein
to the contrary, if Purchaser elects not to terminate this Agreement under this
Section 6.2, Purchaser will be deemed to have waived

 

- 16 -



--------------------------------------------------------------------------------

any survey objections contained in the Objection Notice which remain uncured as
of the end of the Feasibility Period and such uncured title objections (in each
case, other than those, if any, which Seller, in Seller’s sole discretion,
agrees in writing prior to the end of the Feasibility Period to cure prior to
Closing) shall be considered Permitted Exceptions.    

6.3.    New Title Exceptions. Notwithstanding anything to the contrary contained
herein, if the Commitment or Survey is updated after the Title Review Period to
reflect either a (a) new title or survey exception which would, in the
reasonable opinion of Purchaser, materially adversely affects the value,
financability (including by Fannie Mae or Freddie Mac) or current use or
operation of any Individual Property or (b) a new Mandatory Lien (a “New Title
Exception”), Purchaser shall, as long as such New Title Exception was not caused
or created by Purchaser, have the right to object to same by delivery of written
notice to Seller (the “New Title Objection Notice”) on or before the earlier of
the Closing Date or five (5) days following the date Purchaser receives the
updated Commitment or Survey. If Purchaser fails to timely deliver the New Title
Objection Notice, other than with respect to Mandatory Liens for which Purchaser
shall not be required to deliver a New Title Objection Notice which shall be
governed by Section 6.1, Purchaser will be deemed to have waived such New Title
Exception and same will be considered a Permitted Exception hereunder. Except
for any new Mandatory Liens which, in all events, Seller must satisfy pursuant
and subject to the terms of Section 6.1, Seller has no obligation to cure any
New Title Exception, but if Seller timely receives a New Title Objection Notice
and fails to cause such New Title Matter to be removed, discharged or
terminated, as applicable, then Purchaser shall have the right to terminate this
Agreement by delivery of written notice to Seller and the Title Company on or
before the Closing Date. If Purchaser timely delivers such termination notice,
the Deposit shall be delivered to Purchaser and thereupon neither party shall,
subject to the Surviving Termination Obligations, have any further rights or
obligations to the other hereunder. If Purchaser shall fail to timely notify
Seller in writing of its election to terminate this Agreement on or before the
Closing Date, time being of the essence, the termination right described in this
Section 6.3 shall be immediately null and void and of no further force or
effect, the Closing will occur as scheduled and the Permitted Exceptions will
include all uncured New Title Exceptions (other than any Monetary Liens).

6.4.    Seller’s Right to Cure. In connection with any title objection that
Seller is required or agrees to cure pursuant to the terms of this Agreement
(excluding Mandatory Liens which shall be governed by Section 6.1), Seller shall
have the right to cure such matter by eliminating the matter in the Objection
Notice or New Title Objection Notice by causing the Title Company to provide, at
Seller’s sole cost and expense, endorsements or affirmative insurance, subject
to Purchaser’s reasonable approval (it being understood it shall be reasonable
for Purchaser to reject such cure if in Purchaser’s reasonable opinion it will
not satisfy the lending standards of Fannie Mae or Freddie Mac).

 

- 17 -



--------------------------------------------------------------------------------

ARTICLE VII.

Representations and Warranties of the Seller

7.1.    Seller’s Representations. Seller represents and warrants that the
following matters are true and correct as of the Effective Date and these
matters will be true and correct in all material respects at Closing.

7.1.1.  Authority. Seller is a limited partnership, duly organized, validly
existing and in good standing under the laws of the State of Delaware. This
Agreement has been and at Closing the Closing Documents will be duly authorized,
executed and delivered by Seller, is the legal, valid and binding obligation of
Seller, and does not violate any provision of any agreement or judicial order to
which Seller is a party or to which Seller or the Property is subject. All
documents to be executed by Seller which are to be delivered at Closing, will
(i) be duly authorized, executed and delivered by Seller, (ii) be legal, valid
and binding obligations of Seller, and (iii) not violate any provision of any
agreement, judicial order, writ, judgment, decree, statute, law or regulation to
which Seller is a party or to which Seller or the Property is subject.

7.1.2.  Foreign Person. Seller is not a foreign person within the meaning of
Section 1445(f) of the Code, and Seller agrees to execute any and all documents
necessary to exempt the transactions contemplated hereby from withholding
pursuant to Section 1445 of the Code and the Treasury regulations thereunder,
and any corresponding provisions of state or local law.

7.1.3.  No Default. The execution and delivery of this Agreement and the Closing
Documents, and consummation of the transaction described in this Agreement and
the Closing Documents, will not conflict with or constitute a default under
(i) any contract, lease, or agreement to which Seller is a party or to which
Seller or the Property is subject, (ii) any of Seller’s organizational
documents, or (iii) any provision of any bond, note or other instrument of
indebtedness, indenture, mortgage, deed of trust, loan agreement, lease or other
agreement or instrument to which the Seller is a party or which is binding on
Seller in its individual capacity or, to the best of Seller’s knowledge, the
Property or any portion thereto.

7.1.4.  No Suits. Except as disclosed in the folder titled “Litigation” in the
Due Diligence Website, including with respect to taxes, there is no action,
suit, arbitration or proceeding pending or, to the best of Seller’s knowledge,
threatened, against Seller and relating to or arising out of the ownership,
management or operation of the Property, in any court or before or by and
federal, state, or municipal department, commission, board, bureau or agency or
other governmental instrumentality. Neither Seller nor, to the best of Seller’s
knowledge, the Property is a party to or subject to the provision of any
judgment, order, writ, injunction, decree or award of any governmental authority
relating to the Property that could reasonably be expected to adversely affect
the Seller’s ability to consummate the transactions contemplated by this
Agreement.

 

- 18 -



--------------------------------------------------------------------------------

7.1.5.  Bankruptcy. Seller has not (i) made a general assignment for the benefit
of creditors, (ii) filed any voluntary petition in bankruptcy or suffered the
filing of any involuntary petition by Seller’s creditors (iii) suffered the
appointment of a receiver to take possession of all, or substantially all, of
the Seller’s assets, which remains pending or (iv) suffered the attachment or
other judicial seizure of all, or substantially all of Seller’s assets, which
remains pending.

7.1.6.  Anti-Terrorism Law.

(i).      Neither Seller nor, to the Seller’s knowledge, its Affiliates, is in
violation of any laws relating to terrorism, money laundering or the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Action of 2001, Public Law 107-56, as amended, and Executive
Order No. 13224 (Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism) (the “Executive Order”)
(collectively, the “Anti-Money Laundering and Anti-Terrorism Laws”).

(ii).      Neither Seller nor, to the Seller’s knowledge, its Affiliates, is
acting, directly or indirectly, on behalf of terrorists, terrorist organizations
or narcotics traffickers, including those persons or entities that appear on the
Annex to the Executive Order, or is included on any lists maintained by the
Office of Foreign Assets Control of the U.S. Department of Treasury, U.S.
Department of State, or other U.S. government agencies, all as may be amended
from time to time; nor has Seller or, to the Seller’s knowledge, its Affiliates,
otherwise been designated as a person (i) with whom an entity organized under
the laws of the United States is prohibited from entering into transactions or
(ii) from whom such an entity is prohibited from receiving money or other
property or interests in property.

(iii).      Neither Seller, nor any person controlling or controlled by Seller,
is a country, territory, individual or entity named on a Government List, and
the monies used in connection with this Agreement and amounts committed with
respect thereto, were not and are not derived from any activities that
contravene any applicable anti-money laundering or anti-bribery laws and
regulations (including funds being derived from any person, entity, country or
territory on a Government List or engaged in any unlawful activity defined under
Title 18 of the United States Code, Section 1956(c)(7)). “Government List” shall
mean any of (i) the two lists maintained by the United States Department of
Commerce (Denied Persons and Entities), (ii) the list maintained by the United
States Department of Treasury (Specially Designated Nationals and Blocked
Persons), and (iii) the two lists maintained by the United States Department of
State (Terrorist Organizations and Debarred Parties).

(iv).      With respect to all or any portion of the Property: (i) Seller is and
has at all times been in compliance with all applicable anti-bribery or
anti-corruption laws of any applicable jurisdiction, including without
limitation, the Foreign Corrupt Practices Act of 1977, as amended (collectively,
“Anti-Bribery Laws”); and (ii) neither Seller, nor anyone acting on the Seller’s
behalf, has taken any action that would cause the Sellers to be in violation of
the Anti-Bribery Laws.

 

- 19 -



--------------------------------------------------------------------------------

7.1.7.  Contracts. A true, correct and complete list of all service, supply,
equipment rental or similar agreements and all other agreements relating to the
operation, maintenance and management of the Property, together with all
amendments, modifications, extensions, renewals and supplements thereto (the
“Contracts”) that are Material Contracts (as defined below) is attached hereto
as Exhibit E-2. Seller has provided Purchaser with true, correct and complete
copies of all Material Contracts. Except as disclosed in the folder titled
“Contracts” in the Due Diligence Website, Seller has not given or received any
written notice of any material breach or default under any Material Contract
that has not been cured or rescinded. “Material Contracts” shall mean (a) all
Contracts for laundry and valet services, cable and internet agreements and
waste services and (b) all Contracts other than those Contracts that are
(i) terminable on thirty (30) days’ notice without cost or penalty, (ii) do not
require the payment by any Selling Entity of more than $25,000 in any calendar
year per Individual Property and (iii) do not contain any covenant, restriction
or option binding on Seller, Purchaser or the Property after termination (except
customary reconciliations or indemnities).

7.1.8.  Residential Leases. The rent rolls and delinquency reports referenced on
Exhibit E-3 (collectively, the “Rent Roll”) are (and each other rent roll
hereafter delivered by Seller to Purchaser shall be) the rent rolls maintained
and relied upon by Seller for internal administration, investor reporting and
accounting purposes. To the best of Seller’s knowledge, (a) the Rent Roll is
true, correct and complete in all material respects, and (b) includes a list of
all leases, occupancy agreements, licenses or agreements with respect to the
leasing of any residential units at the Property. To the best of Seller’s
knowledge, the Rent Roll contains a true, correct and complete list of all
security and other refundable deposits with respect to the Residential Leases.
Seller has, to the best of Seller’s knowledge, provided Purchaser with access at
the Property to true, complete and correct copies of all of the Residential
Leases.

7.1.9.  Commercial Leases. Exhibit E-1 contains a true, complete and correct
list of all of the Commercial Leases. The Documents contain true, correct and
complete copies of the Commercial Leases. There are no leases, licenses or other
occupancy agreements to which Seller is a party other than the Commercial Leases
for all or any portion of such Seller’s Commercial Property. The Commercial
Leases (i) have not been amended, supplemented or otherwise modified except as
disclosed in the documents referenced on Exhibit E-1 and (ii) contain the entire
agreement between the relevant landlord and the tenants named therein with
respect to the applicable leasehold interest. Except as set forth on Schedule
7.1, all tenant improvements and other construction work to be performed by the
landlord under such Commercial Leases have been completed and there are no
Leasing Costs with respect to the Commercial Leases or any renewal thereof which
constitute Seller Leasing Costs that remain unpaid. Except as disclosed in the
folder titled “Commercial Leases” in the Due Diligence Website, Seller has not
given or received any written notice of default with respect to any Commercial
Lease that has not been cured. To the best of Seller’s knowledge, Exhibit E-1
contains a true, correct and complete list of all security and other refundable
deposits with respect to the Commercial Leases.

7.1.10.  Brokerage Commissions. Except as disclosed in the folder titled
“Brokerage Commissions” in the Due Diligence Website, there are, to the best of
Seller’s knowledge, no unpaid brokerage commissions or finders’ fees payable or
to come due by Seller or landlord with respect to the current or any renewal
term (or expansion) of any of the Leases.

 

- 20 -



--------------------------------------------------------------------------------

7.1.11. Condemnation. Except as disclosed in the folder titled “Condemnation
Proceedings” in the Due Diligence Website, there are no pending condemnation or
similar proceedings affecting the Property, and to the best of Seller’s
knowledge, no such action has been threatened in writing.

7.1.12. Ownership of the Personal Property. To the best of Seller’s knowledge,
Seller is the owner of all Personal Property. Seller has not assigned,
transferred, pledged or encumbered any of the Personal Property, other than to a
lender as collateral for a loan to be released on or before the Closing and, to
the best of Seller’s knowledge, Seller has not received any written notice of
adverse claims regarding Seller’s ownership of any of the Personal Property.

7.1.13. Employees. No individuals have been or presently are employed by Seller
or any Seller Affiliate. There are no employment, collective bargaining or
similar agreements or arrangements entered into by Seller and relating to the
Property (excluding any agreements by vendors under Contracts that to the best
of Seller’s knowledge are not binding on the Property) and to the best of
Seller’s knowledge, there are no employment, collective bargaining or similar
agreements or arrangements binding on the Property.

7.1.14. Violations. Except as disclosed in the folder titled “Violation Notices”
in the Due Diligence Website or of public record in the zoning or building
department files in the jurisdiction where the applicable Individual Properties
are located, Seller has not received any written notice from any governmental
authority of a violation of any applicable law, including, without limitation
those relating to fire, health, building, environmental matters, use, occupancy
or zoning laws, regulations, ordinances and codes with respect to the Property
which has not been cured or dismissed.

7.1.15. No Consents. Except as set forth in Section 10.1.2, no consent, license,
approval, order, permit or authorization of, or registration, filing or
declaration with, any court, administrative agency or commission or other
governmental authority or instrumentality, domestic or foreign, or any third
party, is required to be obtained or made in connection with the execution,
delivery and performance of this Agreement by Seller or any of the transactions
required or contemplated hereby.

7.1.16. Purchase Options. Except as disclosed in the folder title “Purchase
Options” in the Due Diligence Website or in the land records of the jurisdiction
where the applicable Individual Properties are located, to the best of Seller’s
knowledge, no party has any purchase or repurchase option, right of first
refusal to purchase, right of first offer to purchase or similar right to
purchase in connection with all or any portion of the Property.

 

- 21 -



--------------------------------------------------------------------------------

7.1.17. Rent Regulation. Except as disclosed in the Commitments, Seller has not
entered into (and, to the best of Seller’s knowledge, no Individual Property is
subject to) any agreement, order or regulation for the benefit of any
governmental authority or other person or entity which regulate, restrict or
otherwise govern the rental of any units at any Individual Property.

7.1.18. Taxes. To the best of Seller’s knowledge, Seller has timely paid or will
cause to be paid all taxes and assessments due with respect to the Property and
has timely filed all tax returns required to be filed with respect thereto. To
the best of Seller’s knowledge, each applicable Selling Entity of the Individual
Properties located in the State of Florida has filed all required sales tax
returns with the Florida Department of Revenue and paid all applicable sales tax
with respect to such Individual Properties for all periods prior to the
Effective Date, and shall continue to timely file all such sales tax returns and
pay all such sales tax for the all periods through the Closing Date.

7.1.19. ERISA. Seller represents and warrants that either (i) it is not a
“benefit plan investor” (as that term is defined under ERISA as defined below)
and no portion of the Property constitutes the assets of any “benefit plan
investor” or (ii) the transactions contemplated by this Agreement should not
constitute a non-exempt prohibited transaction under Section 406(a) of ERISA or
Section 4975(c)(1)(A)-(C) of the Code.

7.1.20. 55 West City Agreements. Seller hereby makes the representations and
warranties set forth on Schedule 7.1.20.

7.1.21. Construction Contracts. Schedule 7.1.21 contains a complete list of
contracts (the “Construction Contracts”) relating to the capital expenditure
work described on Schedule 7.1.21 (the “55 West Property Work”), together with
the amount of each Construction Contract. Seller has delivered to Purchaser true
and complete copies of the Construction Contracts, including any amendments or
modifications thereto. Except for the 55 West Property Work, there is no other
capital expenditure or material repair work ongoing by or at Seller’s request at
any of the Individual Properties.

For purposes of this Article VII, all references to materials, agreements,
information or documents contained in the Documents or any folder of the Due
Diligence Website shall be limited to such materials, agreements, information
and documents contained in the Documents or Due Diligence Website folder one
(1) business day before the end of the Feasibility Period.

7.2.    Seller’s Knowledge. For purposes of this Agreement and any document
delivered at Closing, whenever the phrases “to the best of Seller’s knowledge”,
“to the current, actual, conscious knowledge of Seller” or the “knowledge” of
Seller or words of similar import are used, they shall be deemed to refer to the
current, actual, conscious knowledge only, and not any implied, imputed or
constructive knowledge, without any independent investigation having been made
or any implied duty to investigate, of the individuals designated for each
Individual Property on Schedule 7.2 attached hereto (each a “Seller
Representative” and collectively, the “Seller Representatives”) and Seller
represents that the Seller Representatives are those employees of TA Realty, LLC
currently

 

- 22 -



--------------------------------------------------------------------------------

with the responsibility for overseeing the leasing, management and operation of
the applicable Individual Property. In addition, as to the representation set
forth under Section 7.1.18, Patrick Fisher, an employee of TA Realty, LLC and
the portfolio accountant for Seller, shall also be included as a Seller
Representative. The Seller Representatives shall have no personal liability
under this Agreement or otherwise with respect to the Property.

7.3.    Change in Representation/Waiver. Notwithstanding anything to the
contrary contained herein, Purchaser acknowledges that Purchaser shall not be
entitled to rely on any representation made by Seller in this Article VII from
and after the Closing to the extent, prior to or at Closing, Purchaser shall
have or obtained Purchaser’s Knowledge (as defined below) of a breach of such
representation or warranty. If Purchaser obtains Knowledge prior to Closing that
there is a breach of any of the representations and warranties made by Seller
herein, then Purchaser may, at its option, by sending to Seller written notice
of its election either (i) terminate this Agreement or (ii) waive such breach
and proceed to Closing with no adjustment in the Purchase Price and Seller shall
have no further liability as to such breach thereafter. In the event Purchaser
terminates this Agreement for the reasons set forth above, the Deposit shall be
immediately refunded to Purchaser and neither Purchaser nor Seller shall
thereafter have any other rights or remedies hereunder other than under
Section 16.12 hereof. In furtherance thereof, Seller shall have no liability
with respect to any of the foregoing representations and warranties or any
representations and warranties made in any other document executed and delivered
by Seller to Purchaser, to the extent that, prior to the Closing, Purchaser
obtains Knowledge of a breach of any such representation or warranty (from
whatever source, including, without limitation the property manager, the tenant
estoppel certificates, as a result of Purchaser’s due diligence tests,
investigations and inspections of the Property, or disclosure by Seller or
Seller’s agents and employees), and Purchaser nevertheless consummates the
transaction contemplated by this Agreement (a “Purchaser Waived Breach”). For
purposes of this Agreement, whenever the phrases “Purchaser’s Knowledge”, or the
“Knowledge” of Purchaser or words of similar import are used, they shall be
deemed to refer to the current, actual, conscious knowledge only, and not any
implied, imputed or constructive knowledge, without any independent
investigation having been made or any implied duty to investigate, of Brian Kim
and Chris Graham (each a “Purchaser Representative” and collectively, the
“Purchaser Representatives”). Purchaser represents that the Purchaser
Representatives are those employees of Purchaser’s advisor currently responsible
for overseeing the due diligence and underwriting of the acquisition of the
Property and to whom the other members of the acquisition team of Purchaser
reports. The Purchaser Representatives shall have no personal liability under
this Agreement or otherwise with respect to the transactions contemplated by
this Agreement.

7.4.    Liability Limitations. Notwithstanding anything herein or in any Closing
Document to the contrary, (x) Seller shall have no liability for any breach of a
representation, warranty, covenant and/or indemnity set forth herein or in any
of the Closing Documents unless the aggregate of all amounts payable by the
Seller hereunder as a result of any such breach exceeds $150,000 (the “Basket
Limitation”) in which event Seller’s

 

- 23 -



--------------------------------------------------------------------------------

liability shall be from the first dollar, (y) in no event shall Seller have any
liability for any breach of a representation, warranty, covenant and/or
indemnity set forth herein or in any of the Closing Documents (a “Seller
Recoverable Breach”) in excess of two and one-quarter percent (2-1/4%) of the
Purchase Price in the aggregate for all claims and Losses, including court costs
and reasonable attorneys’ fees for enforcement, in the aggregate (the “Cap
Limitation”) (provided that the Sellers’ obligations under Article IV,
Section 14.1, Section 16.21, the FDOR Indemnity and the ILDOR Indemnity shall
not be subject to and not applied to the Basket Limitation or the Cap
Limitation), (z) with respect to any Purchaser Waived Breach, then the Purchaser
and any Purchaser-Related Entities shall be deemed to have waived and forever
renounced any right to assert a claim or cause of action under this Agreement,
at law or in equity on account of any such Purchaser Waived Breach. For the
avoidance of doubt, Purchaser shall have a right to make a claim, subject to
Basket Limitation, Cap Limitation and other limitations set forth herein, in
each case, to the extent applicable, against Seller for all Losses incurred by
Purchaser or any Purchaser-Related Entities in connection with any Seller
Recoverable Breach. “Losses” shall mean any and all liability, loss, claims,
costs, fees, expenses, damages, deficiencies, interest and penalties (including,
without limitation, reasonable attorneys’, consultants’ and experts’ fees and
disbursements) and claims including any of the foregoing related to asserted
claims (“Losses”) arising from (a) any breach of any representation or warranty
of Seller contained in this Agreement or in any Closing Document which expressly
survives the Closing, and (b) any breach of any covenant of Seller contained in
this Agreement or any Closing Document which expressly survives the Closing.
“Purchaser-Related Entities” shall mean Purchaser, its affiliates, members and
partners, and the members, partners, shareholders, officers, directors,
employees, representatives and agents of each of the foregoing. The provisions
of this Section 7.4 shall survive Closing and/or termination of this Agreement.

7.5.    Survival. All representations, warranties and covenants of Seller in
this Agreement and in each Closing Document shall survive for a period through
December 31, 2017, unless a longer or shorter survival period is expressly
provided for in this Agreement (as applicable, the “Survival Period”), except to
the extent, and only to the extent, if any, that Purchaser shall have given
Seller written notice during the Survival Period of any claim pursuant to the
provisions of this Agreement, including, without limitation, Section 7.4 above.

7.6.    Seller Net Worth Covenant. Seller covenants and agrees to maintain a
tangible net worth (which for purposes of this Agreement means total assets less
all contingent and other liabilities) of at least equal to the Cap Limitation
during the Survival Period (and, if a claim has been asserted during the
Survival Period, Seller shall maintain after the Survival Period a tangible net
worth at least equal to the lesser of (i) the Cap Limitation and (ii) the amount
of the claim for the subsequent duration of such claim (or through the last day
of the Survival Period if Purchaser has not commenced legal action in connection
with such claim on or before such last day). Seller agrees to provide Purchaser
with a written certification of Seller’s tangible net worth as of the end of
each quarter after the Closing Date through the date of determination of any
claim from Seller’s third party accounting firm (i.e., E&Y) – such certification
to be delivered on or before the thirtieth

 

- 24 -



--------------------------------------------------------------------------------

(30th) day after the end of each quarter (i.e., April 30, 2017, July 20, 2017
and October 31, 2017) The terms of this Section shall not survive any
termination of this Agreement but shall survive the Closing for the period set
forth above, but not thereafter.

ARTICLE VIII.

Representations and Warranties of Purchaser

8.1.    Purchaser represents and warrants to Seller that the following matters
are true and correct as of the Effective Date.

8.1.1  Authority. Purchaser is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware.
This Agreement has been duly authorized, executed and delivered by Purchaser, is
the legal, valid and binding obligation of Purchaser, and does not violate any
provision of any agreement or judicial order to which Purchaser is a party or to
which Purchaser is subject. All documents to be executed by Purchaser which are
to be delivered at Closing, at the time of Closing will be duly authorized,
executed and delivered by Purchaser, at the time of Closing will be legal, valid
and binding obligations of Purchaser, and at the time of Closing will not
violate any provision of any agreement, judicial order, writ, judgment, decree,
statute, law or regulation to which Purchaser is a party or to which Purchaser
is subject.

8.1.2.  Bankruptcy or Debt of Purchaser. Purchaser has not made a general
assignment for the benefit of creditors, filed any voluntary petition in
bankruptcy or suffered the filing of an involuntary petition by Purchaser’s
creditors, suffered the appointment of a receiver to take possession of all, or
substantially all, of Purchaser’s assets, suffered the attachment or other
judicial seizure of all, or substantially all, of Purchaser’s assets, admitted
in writing its inability to pay its debts as they come due or made an offer of
settlement, extension or composition to its creditors generally.

8.1.3.  ERISA Compliance. Purchaser represents and warrants that either (i) it
is not a “benefit plan investor” (as that term is defined under the Employee
Retirement Income Security Act of 1974, as amended “ERISA”) or (ii) the
transactions contemplated by this Agreement should not constitute a non-exempt
prohibited transaction under Section 406(a) of ERISA or Section
4975(c)(1)(A)-(D) of the Code.

8.1.4.  No Financing Contingency. It is expressly acknowledged by Purchaser that
this transaction is not subject to any financing contingency, and no financing
for this transaction shall be provided by Seller.

8.1.5.  No Consents. Except as set forth in Section 10.1.2, no consent to the
acquisition of the Property by Purchaser is required to be obtained from any
person or entity, including, without limitation, any governmental agency or
public administrative body.

 

- 25 -



--------------------------------------------------------------------------------

8.1.6.  Patriot Act.Neither Purchaser nor, to Purchaser’s knowledge, any person,
group, entity or nation that Purchaser is acting, directly or indirectly for, or
on behalf of, is named by any Executive Order (including the September 23, 2001,
Executive Order Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism) or the United States Treasury
Department as a terrorist, “Specially Designated National and Blocked Person,”
or is otherwise a banned or blocked person, group, entity, or nation pursuant to
any applicable Federal, State or local law, rule or regulation (each a “Law” and
collectively, the “Laws”) that is enforced or administered by the Office of
Foreign Assets Control, and Purchaser is not engaging in the transaction
described in this Agreement, directly or indirectly, on behalf of, or
instigating or facilitating such transaction, directly or indirectly, on behalf
of, and is not controlled by (with ownership of 20% of more Purchaser’s voting
securities being a presumptive control position) any such person, group, entity
or nation. Neither Purchaser, nor any person that controls Purchaser, has its
principal place of business or conducts the majority of its business operations
(measured by revenue) in any nation described in the preceding sentence.
Purchaser is not engaging in this transaction, directly or indirectly, in
violation of any Laws relating to drug trafficking, money laundering or
predicate crimes to money laundering. None of the funds of Purchaser have been
or will be derived from any unlawful activity with the result that the
investment of direct or indirect equity owners in Purchaser is prohibited by Law
or that the transaction or this Agreement is or will be in violation of Law.
Purchaser has and will continue to implement procedures, and has consistently
and will continue to consistently apply those procedures, to ensure the
foregoing representations and warranties remain true and correct at all times
prior to Closing.

8.1.7.  No Default. The execution and delivery of this Agreement, and
consummation of the transaction described in this Agreement, will not conflict
with or constitute a default under (i) any contract, lease, or agreement to
which Purchaser is a party or to which Purchaser is subject, (ii) any of
Purchaser’s organizational documents, or (iii) any provision of any bond, note
or other instrument of indebtedness, indenture, mortgage, deed of trust, loan
agreement, lease or other agreement or instrument to which Purchaser is a party
or which is binding on Purchaser in its individual capacity.

8.1.8.  No Suits. Purchaser is not a party to or subject to the provision of any
judgment, order, writ, injunction, decree or award of any governmental authority
that could reasonably be expected to adversely affect the Purchaser’s ability to
consummate the transactions contemplated by this Agreement.

8.2.    Purchaser’s Acknowledgment. Purchaser acknowledges and agrees that,
except as expressly provided in this Agreement and any Closing Document, Seller
has not made, does not make and specifically disclaims any representations,
warranties, promises, covenants, agreements or guaranties of any kind or
character whatsoever, whether express or implied, oral or written, past, present
or future, of, as to, concerning or with respect to (a) the nature, quality or
condition of the Property, including, without limitation, the water, soil and
geology, (b) the income to be derived from the Property, (c) the suitability of
the

 

- 26 -



--------------------------------------------------------------------------------

Property for any and all activities and uses which Purchaser may conduct
thereon, (d) the compliance of or by the Property or its operation with any
laws, rules, ordinances or regulations of any applicable governmental authority
or body, including, without limitation, the Americans with Disabilities Act and
any rules and regulations promulgated thereunder or in connection therewith,
(e) the habitability, merchantability or fitness for a particular purpose of the
Property, or (f) any other matter with respect to the Property, and specifically
that, except as provided herein and any Closing Document delivered by Seller at
Closing, Seller has not made, does not make and specifically disclaims any
representations regarding solid waste, as defined by the U.S. Environmental
Protection Agency regulations at 40 C.F.R., Part 261, or the disposal or
existence, in or on the Property, of any hazardous substance, as defined by the
Comprehensive Environmental Response Compensation and Liability Act of 1980, as
amended, and other applicable state laws, and regulations promulgated
thereunder. Purchaser further acknowledges and agrees that, except as expressly
provided in this Agreement and any Closing Document delivered by Seller at
Closing, having been given the opportunity to inspect the Property, Purchaser is
relying solely on its own investigation of the Property and not on any
information provided or to be provided by Seller. Purchaser further acknowledges
and agrees that any information provided or to be provided with respect to the
Property was obtained from a variety of sources and that Seller has not made any
independent investigation or verification of such information. Purchaser further
acknowledges and agrees that, except as expressly provided in this Agreement and
the Closing Documents, and as a material inducement to the execution and
delivery of this Agreement by Seller, the sale of the Property as provided for
herein is made on an “AS IS, WHERE IS” CONDITION AND BASIS “WITH ALL FAULTS.”
Purchaser acknowledges that Purchaser is not in a significantly disparate
bargaining position with respect to Seller in connection with the transaction
contemplated by this Agreement; that Purchaser freely and fairly agreed to this
acknowledgment as part of the negotiations for the transaction contemplated by
this Agreement; that Purchaser is represented by legal counsel in connection
with this transaction and Purchaser has conferred with such legal counsel
concerning this waiver. The provisions of this Section 8.2 shall survive Closing
and/or termination of this Agreement

8.3.    Purchaser’s Release. From and after the Closing Date, Purchaser on
behalf of itself and its successors and assigns waives its right to recover
from, and forever releases and discharges, Seller, Seller’s Affiliates, Seller’s
investment manager, property manager, the partners, trustees, shareholders,
beneficiaries, directors, officers, employees, attorneys and agents of each of
them, and their respective heirs, successors, personal representatives and
assigns from any and all demands, claims, legal or administrative proceedings,
losses, liabilities, damages, penalties, fines, liens, judgments, costs or
expenses known or unknown, foreseen or unforeseen, that may arise on account of
or in any way be connected with (i) the physical condition of the Property,
(ii) the condition of title to the Property, (iii) the presence on, under or
about the Property of any hazardous or regulated substance, (iv) the Property’s
compliance with any applicable federal, state, or local law, rule or regulation,
or (v) any other aspect of the Property; provided, however, this release does
not apply to Seller’s breach of any of the covenants, representations and
warranties of Seller set forth in in this

 

- 27 -



--------------------------------------------------------------------------------

Agreement to the extent same expressly survives the Closing, but not otherwise.
The foregoing shall not preclude Purchaser from asserting as a defense to any
claim against Purchaser that Purchaser is not the responsible party for the
subject matter, but Purchaser has no right to seek contribution, indemnity or
any other remedy against Seller as a result thereof. The terms and provisions of
this Section 8.3 shall survive Closing and/or termination of this Agreement.

8.4.    Survival. All representations, warranties and covenants of Purchaser in
this Agreement shall expire and be of no further force and effect as of the last
day of the Survival Period except to the extent, and only to the extent, if any,
that Seller shall have given Purchaser written notice during the Survival Period
of any claim hereunder; provided, that (x) Purchaser shall not be liable for any
breach of a representation or warranty discovered after the Closing unless the
aggregate of all amounts payable by Purchaser as a result of any such breach
exceeds the amount of the Basket Limitation, in which event Purchaser’s
liability shall be from the first dollar and (y) in no event shall Purchaser
have any liability for any breach of a representation or warranty discovered
after the Closing in excess of the amount of the Cap Limitation (in the
aggregate for all claims, including court costs and reasonable attorneys’ fees
for enforcement, in the aggregate); provided, that Purchaser’ obligations under
Article IV, Section 14.1 and Section 16.21 shall not be subject to and not
applied to the Basket Limitation or the Cap Limitation. The terms of this
Section shall only apply if the Closing occurs and shall not limit Seller’s
rights under this Agreement for any breach or default by Purchaser occurring
prior to the Closing.

ARTICLE IX.

Seller’s Covenants.

9.1.    Operations. Seller agrees to continue to operate, manage and maintain
the Improvements through the Closing Date in the ordinary course of Seller’s
business and substantially in accordance with Seller’s present practice, subject
to ordinary wear and tear and further subject to Article XII of this Agreement.

9.2.    Maintain Insurance. Seller agrees to maintain until the Closing Date
fire and extended coverage insurance on the Property which is at least
equivalent in all material respects to the insurance policies covering the Real
Property and the Improvements as of the Effective Date.

9.3.    Personal Property. Seller agrees not to (and shall not permit or allow
any other party to) transfer or remove any Personal Property from the
Improvements after the Effective Date except for repair or replacement thereof.
Any items of Personal Property replaced after the Effective Date shall be
promptly installed prior to Closing and shall be of substantially similar
quality to the item of Personal Property being replaced.

 

- 28 -



--------------------------------------------------------------------------------

9.4.    No Sales. Except for the execution of Commercial Leases pursuant to
Section 9.5 and Residential Leases pursuant to Section 9.6, Seller agrees that
it shall not convey any interest in the Property including, without limitation,
the Tax Increment Recapture (as defined in the Incentive Agreement) payments, or
grant any purchase option, right of first refusal or right of first offer with
respect to the Property to any third party or enter into any agreements, terms
sheets, letters of intent with any party or negotiate with or solicit any other
party regarding a sale of all or any portion of the Property (directly or
indirectly, in a debt or equity transaction) – it being understood, however,
that the foregoing does not prohibit Seller or its brokers from responding to
inquiries of third parties regarding the sale of the Property only to indicate
that Seller is under contract with respect to the Property.

9.5.    Commercial Leases. Seller shall not, from and after the Effective Date,
(i) grant any consent or waive any material rights under the Commercial Leases,
(ii) terminate any Commercial Lease, or (iii) enter into a new lease, modify an
existing Commercial Lease or renew, extend or expand an existing Commercial
Lease in each case without the prior written approval of Purchaser (an “Approved
New Lease”), which in each case (a) prior to the expiration of the Feasibility
Period, shall not be unreasonably withheld, conditioned or delayed, and (b) from
and after the expiration of the Feasibility Period, shall be in Purchaser’s sole
discretion. If Purchaser fails to respond to a request for approval within five
(5) business days after receipt of the request therefor together with a summary
of lease terms and credit information of the proposed tenant, such consent shall
be deemed granted. In the event that Seller shall enter into, modify, renew,
grant concessions or terminate a Commercial Lease in accordance with this
Section 9.5, Seller shall promptly notify Purchaser in writing thereof and shall
include a copy of such document entered into by Seller.

9.6.    Residential Leases. Seller shall continue to rent empty or
soon-to-be-empty apartment units at the Property and Seller shall have the
right, without Purchaser’s consent, to enter into new Residential Leases or
renew or amend existing Residential Leases, as long as same (a) is consistent
with Seller’s past leasing practices, (b) is on arms’ length terms, (c) does not
have a term shorter than three (3) months or in excess of twelve (12) months
(collectively, the “Leasing Practices”). If a new residential lease or an
amendment, renewal or extension of a Residential Lease is contemplated and
outside of the scope of the Leasing Practices, it shall require Purchaser’s
consent, which shall not be unreasonably withheld, and, if the Purchaser does
not object within five (5) business days after receipt of such lease or
amendment from Seller or its representative, then the Purchaser shall be deemed
to have approved such lease or amendment, as applicable.

9.7.    Contracts. Seller shall not enter into, amend, terminate or modify any
Contract with respect to the Property without the prior written consent of
Purchaser, which consent (a) prior to the expiration of the Feasibility Period,
shall not be unreasonably withheld, conditioned or delayed, and (b) from and
after the expiration of the Feasibility Period, shall be in Purchaser’s sole
discretion.

 

- 29 -



--------------------------------------------------------------------------------

9.8.    Litigation; Violations. Seller shall advise Purchaser promptly of any
litigation, arbitration proceeding or administrative hearing (including
condemnation) before any governmental agency which any Seller Representative
receives written notice of and which, to Sellers’ knowledge, directly affects
the Property or Seller’s ability to consummate the transactions contemplated
hereunder, and which is instituted after the date of this Agreement and deliver
to Purchaser promptly after receipt thereof copies of any written notices of
violations or other material written notices regarding the Property actually
received by any Seller Representative.

9.9.    Defaults. Seller shall advise Purchaser promptly of any written notices
of default given by Seller under any Commercial Lease, 55 West City Agreement or
Contract (or which is received by any Seller Representative) following the date
of this Agreement (and provide Purchaser with a copy thereof).

9.10.    Estoppels; SNDAs. In the event that any of Purchaser’s proposed lenders
requires Purchaser to deliver (i) estoppels to any parties to any declaration,
reciprocal easement agreement, Commercial Lease or Contract (“Counterparty
Estoppels”) and/or (ii) subordination, non-disturbance and attornment agreements
(“SNDAs”) in connection with Purchaser’s financing of the Property (or any
portion thereof) or otherwise requests Purchaser to attempt to obtain same,
Seller shall deliver to the applicable third party each such requested
Counterparty Estoppel and/or SNDA (as applicable) in the form as may be
requested by Purchaser’s proposed lender and shall request the prompt return of
an executed Counterparty Estoppel and/or SNDA (as applicable) in substantially
the same form – it being agreed, however, that Seller or it property manager
shall not be required to incur any expense or liability nor shall Seller have
any obligation to declare a default or otherwise threaten or pursue any remedy
for any tenant’s or other party’s failure to deliver any such Counterparty
Estoppel or SNDA. If Purchaser’s lender requires any Counterparty Estoppel or
SNDA, Purchaser shall be responsible to provide Seller with the completed forms
of the Counterparty Estoppel or SNDA for Seller’s delivery to each tenant or
other party, as applicable. Any such SNDA shall be prepared to reflect Purchaser
as the landlord following the Closing and, as a result, Seller shall not be
required to execute or otherwise join in any such SNDA. Purchaser acknowledges
and agrees that, notwithstanding anything herein to the contrary, the execution
or delivery of any Counterparty Estoppel or SNDA shall not be a condition to
Purchaser’s obligation to proceed to the Closing nor shall the failure, for any
or no reason, to receive any Counterparty Estoppel or SNDA entitle Purchaser to
terminate this Agreement or receive back the Deposit.

9.11.    Books and Records. Purchaser has advised Seller that Purchaser (or any
direct or indirect owner of Purchaser or affiliate thereof) may be required to
file, in compliance with certain laws and regulations (including, without
limitation, Regulation S-X of the Securities and Exchange Commission), audited
financial statements, pro forma financial statements and other financial
information related to the Property for up to three (3) fiscal years prior to
Closing and any interim period during the fiscal year in which the

 

- 30 -



--------------------------------------------------------------------------------

Closing occurs (financial statements for any such interim period being
unaudited) (the “Financial Information”). Following the Closing, Seller agrees
to use its commercially reasonable efforts to cooperate with Purchaser and its
representatives and agents in preparing the Financial Information within 50 days
from the date of the Closing. Without limiting the generality of the foregoing,
if requested by Purchaser, Seller shall (i) maintain and allow Purchaser (upon
no less then twenty-four (24) hours prior written notice, which notice may be
given via email), reasonable access to, during normal business hours, such books
and records of Seller reasonably related to the Property (provided Seller shall
have the right to redact information relating to assets and liabilities of
Seller other than the Property), (ii) make employees with knowledge of the
Property available for interview by Purchaser, (iii) deliver a customary
representation letter (the “Audit Inquiry Letter”) in such form as is reasonably
required by the Purchaser’s outside third-party accountants (the “Accountants”),
with such facts and assumptions as reasonably determined by the Accountants in
order to make such certificate accurate, signed by the individual(s) responsible
for the Seller’s financial reporting, as prescribed by generally accepted
auditing standards promulgated by the Public Company Accounting Oversight Board,
which representation letter may be required to assist the Accountants in
rendering an opinion on such financial statements, provided in no event shall
Seller incur any liability in connection with such representation letter and
same will be made expressly subject to the terms and limitations set forth below
in this Section, and (iv) to the extent that the Seller’s financial statements
for any Individual Property have previously been audited, the Seller shall use
commercially reasonable efforts to cause the auditor of the Seller’s financial
statements to provide its consent to the inclusion of its report, without
exception or qualification, with respect to such audited financial statements,
and to provide to the Purchaser and/or their affiliates or the underwriters or
initial purchasers in any financing with appropriate comfort letters in
accordance with the American Institute of Public Accountants’ professional
standards. Notwithstanding the foregoing, Seller shall not be required to
provide any information concerning (a) Seller’s confidential financial analyses
or projections, prepared solely for Seller’s internal purposes on a Fund level
basis or otherwise not directly related to the operation of the Property, or
(b) financial statements of any Affiliate of Seller (other than Property-level
financial statements). Further, Purchaser hereby acknowledges and agrees that
(1) Purchaser shall be solely liable to pay and shall reimburse Seller, within
five (5) business days following Seller’s request, for all reasonable costs and
expenses incurred by Seller in assisting Purchaser under this Section 9.11 (such
assistance, the “Audit Assistance”), including all costs actually incurred to
review, research and complete the Audit Inquiry Letter; (2) Seller’s performance
of any Audit Assistance shall be solely as an accommodation to Purchaser and
Seller shall have no, and Seller is hereby fully released and discharged from,
any and all liability or obligation with respect to the Audit Assistance, any
filings (the “SEC Filings”) made by Purchaser with the United States Securities
and Exchange Commission (“SEC”) and the Audit Inquiry Letter; and (3) Purchaser
hereby agrees to indemnify, protect, defend and hold Seller, its partners and
their respective members, officers, directors, shareholders, participants,
affiliates, employees, representatives, investors, invitees, agents, successors
and assigns (each an “Indemnified Party” and collectively, the “Indemnified
Parties”) harmless from and against any and all

 

- 31 -



--------------------------------------------------------------------------------

costs, expenses, losses, liabilities, damages, claims, demands, allegations or
actions suffered by or otherwise asserted against any Indemnified Party as a
result of the Audit Assistance, the SEC Filings and/or the Audit Inquiry Letter;
provided, that the forgoing release and indemnity shall not apply to Seller’s
breach of any of the covenants, representations and warranties of Seller set
forth in in this Agreement to the extent the same expressly survives the
Closing. Purchaser’s right to request any Audit Assistance shall expire on the
ninetieth (90th) day after the Closing Date. The provisions of this Section 9.11
shall survive the Closing.

9.12.    Capital Expenditures. Seller shall use commercially reasonable efforts
to cause the 55 West Property Work to be completed on or prior to the Closing If
the 55 West Property Work is not completed as of the Closing, Seller shall
assign and Purchaser shall assume the Construction Contracts from and after the
date of Closing. Purchaser shall receive a credit at Closing equal to the
estimated amount to complete the 55 West Property Work as reasonably determined
by Purchaser and Seller. Seller shall provide to the Title Company any
affidavits and/or indemnities relating to work performed at the 55 West Property
or amounts due under the Construction Contracts for the period prior to the
Closing Date, as required by the Title Company in order to provide title
insurance to Purchaser or its lender without exception for such matters, except
that Seller shall not be required to deliver affidavits or indemnities to the
Title Company with respect to work for which Purchaser receives a credit
hereunder and assumes the Construction Contract at Closing.

9.13.    55 West Property Covenants. Seller shall not, from and after the
Effective Date, (i) grant any consent or waive any material rights under the 55
West City Agreements, (ii) terminate any 55 West City Agreement, (iii) modify
any 55 West City Agreement or (iv) agree to any changes or modifications to or
any new budget for the 55 West Garage, in each case without the prior written
approval of Purchaser, which in each case (a) prior to the expiration of the
Feasibility Period, shall not be unreasonably withheld, conditioned or delayed,
and (b) from and after the expiration of the Feasibility Period, shall be in
Purchaser’s sole discretion. If Purchaser fails to respond to a request for
approval within five (5) business days after receipt of the request therefor,
such consent shall be deemed granted. Seller shall request an estoppel from the
City of Orlando in the form attached as Exhibit L-1 (the “City Estoppel”) and a
compliance certificate from the City of Orlando in the form attached as Exhibit
L-3 (the “Compliance Certificate”). In addition, Seller agrees to request and
make commercially reasonable efforts to obtain an estoppel from the City of
Orlando in the form attached hereto as Exhibit L-2 (the “Additional City
Estoppel”) – it being agreed, however, that the execution or delivery of the
Additional City Estoppel shall not be a condition to Purchaser’s obligation to
proceed to the Closing nor shall the failure, for any or no reason, to receive
the Additional City Estoppel entitle Purchaser to terminate this Agreement or
receive back the Deposit.

 

- 32 -



--------------------------------------------------------------------------------

ARTICLE X.

Closing Conditions.

10.1.    Conditions to Obligations of Seller. The obligations of Seller under
this Agreement to sell the Property and consummate the other transactions
contemplated hereby shall be subject to the satisfaction of the following
conditions on or before the Closing Date except to the extent that any of such
conditions may be waived by Seller in writing at Closing.

10.1.1. Representations, Warranties and Covenants of Purchaser. All
representations and warranties of Purchaser in this Agreement shall be true and
correct in all material respects as of the Closing Date, with the same force and
effect as if such representations and warranties were made anew as of the
Closing Date and Purchaser shall have performed and complied in all material
respects with all covenants and agreements required by this Agreement to be
performed or complied with by Purchaser prior to the Closing Date.

10.1.2. 55 West City Agreements. Seller has received the consent of the City of
Orlando to the assignment to, and assumption by, Purchaser of the 55 West City
Agreements (the “55 West City Consent”), as evidenced by the City of Orlando’s
joinder in the 55 West City Agreement Assignment (as hereinafter defined) or by
separate consent. If Seller has not received the 55 West City Consent on or
before the business day prior to the Closing Date (the “City Deadline Date”),
Seller may, at Seller’s sole option, extend the Closing Date until the earlier
of (1) the fifth (5th) business day following the date the 55 West City Consent
has been received; or (2) the thirtieth (30th) day following the originally
scheduled Closing Date, in which event Seller shall deliver notice of such
extension to Purchaser on or before on or before the business day prior to the
Closing Date. Notwithstanding the foregoing, in no event may Seller select a day
for the Closing Date during Purchaser’s “black-out” period of April 20, 2017 to
April 30, 2017.

10.1.3. Closing Documents. Seller shall have received all of the documents
required to be delivered by Purchaser under Section 11.1.

10.1.4. Orders; Injunctions. No order or injunction of any court or
administrative agency of competent jurisdiction nor any statue nor any statute,
rule, regulation or executive order promulgated by any governmental authority of
competent jurisdiction shall be in effect as of the Closing which restrains or
prohibits the transfer of the Property or the consummation of any other
transaction contemplated hereby.

10.2.    Conditions to Obligations of Purchaser. The obligations of Purchaser
under this Agreement to purchase the Property and consummate the other
transactions contemplated hereby shall be subject to the satisfaction of the
following conditions on or before the Closing Date, except to the extent that
any of such conditions may be waived by Purchaser in writing at Closing.

 

- 33 -



--------------------------------------------------------------------------------

10.2.1.Representations, Warranties and Covenants of Seller. All representations
and warranties of Seller in this Agreement shall be true and correct in all
material respects as of the Closing Date, with the same force and effect as if
such representations and warranties were made anew as of the Closing Date and
Seller shall have performed and complied in all material respects with all
covenants and agreement required by this Agreement to be performed or complied
with by Seller prior to the Closing Date; provided, that Seller shall be
permitted to update the Rent Roll to a date within three (3) business days of
Closing. Notwithstanding the foregoing, no change in circumstances or status of
the tenants (e.g., defaults, bankruptcies or other adverse matters relating to
such tenant) not caused by the actions or omissions of Seller occurring after
the end of the Feasibility Period, shall permit Purchaser to terminate this
Agreement or constitute grounds for Purchaser’s failure to close in accordance
with the terms hereof.

10.2.2. Closing Documents. Purchaser shall have received all of the documents
required to be delivered by Seller under Section 11.2.

10.2.3. Orders; Injunctions. No order or injunction of any court or
administrative agency of competent jurisdiction nor any statue nor any statute,
rule, regulation or executive order promulgated by any governmental authority of
competent jurisdiction shall be in effect as of the Closing which restrains or
prohibits the transfer of the Property or the consummation of any other
transaction contemplated hereby.

10.2.4. 55 West City Agreements. Purchaser has received a fully executed copy of
the 55 West City Consent, the City Estoppel and the Compliance Certificate.

10.2.5. Title Policy. Subject to payment of the title insurance premiums, the
Title Company shall be irrevocably committed to issue to Purchaser the Title
Policy for each Individual Property, subject only to the Permitted Exceptions.

10.2.6. Possession of the Property. Delivery by Seller of fee simple or ground
leasehold title to the Property, as applicable, subject only to the Permitted
Exceptions.

 

- 34 -



--------------------------------------------------------------------------------

ARTICLE XI.

Closing

11.l.    Purchaser’s Closing Obligations. Purchaser, at its sole cost and
expense, shall deliver or cause to be delivered to Seller or Escrow Agent (as
provided below) at Closing the following:

11.1.1.    The Purchase Price, after all adjustments are made at the Closing as
herein provided, less the Deposit, by wire transfer or other immediately
available federal funds, which amount shall be received in escrow by the Escrow
Agent at or before 2:00 p.m. New York Time.

11.1.2    A blanket conveyance and bill of sale, substantially in the form
attached hereto as Exhibit G (the “General Assignment”), duly executed by
Purchaser, conveying and assigning to Purchaser the Personal Property, the
Contracts, the records and plans, and the Intangible Property shall be delivered
to Seller.

11.1.3.    An assignment and assumption of 55 West City Agreements,
substantially in the form attached hereto as Exhibit G-1 (the “55 West City
Agreement Assignment”), duly executed by Purchaser conveying and assigning to
Purchaser the 55 West City Agreements shall be delivered to Seller.

11.1.4.    Written notice executed by Purchaser or its property manager and
addressed to the tenants, (i) acknowledging the sale of the Property to
Purchaser, (ii) acknowledging that Purchaser has received and is responsible for
any security deposits identified in the Rent Roll, and (iii) indicating that
rent should thereafter be paid to Purchaser and giving instructions therefore,
substantially in the form attached hereto as Exhibit H.

11.1.5.    Evidence reasonably satisfactory to Seller and the Title Company that
the person executing the Closing documents on behalf of Purchaser has full
right, power and authority to do so, along with evidence sufficient to establish
the legal existence of Purchaser and a certificate of good standing of
Purchaser.

11.1.6.    A closing statement in form and substance reasonable acceptable to
Purchaser and Seller duly executed by Purchaser setting forth the Purchase Price
and any adjustments thereto.

11.1.7.    Such other documents as may be reasonably necessary or appropriate to
effect the consummation of the transactions which are the subject of this
Agreement including, without limitation, those State specific closing documents
required to be executed or delivered by Purchaser and described on Schedule
11.1.7 attached hereto (the “State Specific Closing Documents”).

11.1.8.    A certificate duly executed by Purchaser certifying that all of the
representations and warranties of Purchaser set forth in this Agreement are true
and correct in all material respects and remade on and as of the Closing Date in
the form attached as Exhibit K-1.

 

- 35 -



--------------------------------------------------------------------------------

11.2.    Seller’s Closing Obligations. Seller, at its sole cost and expense,
shall deliver or cause to be delivered to Purchaser or Escrow Agent the
following:

11.2.1.    A deed (the “Deed”) in recordable form duly executed and acknowledged
by Seller conveying to Purchaser the Land and Improvements described on Exhibit
A in fee simple, subject only to the Permitted Exceptions, in the applicable
State form attached hereto as Exhibit F-1, Exhibit F-2, Exhibit F-3 or Exhibit
F-4, respectively.

11.2.2.    The General Assignment, duly executed by Seller, conveying and
assigning to Purchaser the Personal Property, the Contracts, the records and
plans, and the Intangible Property.

11.2.3.    The 55 West City Agreement Assignment, duly executed by Seller,
conveying and assigning to Purchaser the 55 West City Agreements.

11.2.4.    Written notice executed by Seller (i) acknowledging the sale of the
Property to Purchaser, (ii) acknowledging that Purchaser has received and is
responsible for any security deposits identified in the rent roll, and
(iii) indicating that rent should thereafter be paid to Purchaser, substantially
in the form attached hereto as Exhibit H.

11.2.5.    A title affidavit in the form attached hereto as Exhibit J, together
with evidence reasonably satisfactory to the Title Company that the person
executing the Closing documents on behalf of Seller has full right, power and
authority to do so, along with evidence sufficient to establish the legal
existence of each Selling Entity and a certificate of good standing of each
Selling Entity.

11.2.6.    A certificate duly executed by Seller substantially in the form
attached hereto as Exhibit I (“Non-foreign Entity Certification”) certifying
that Seller is not a “foreign person” as defined in Section 1445 of the Code,
and any corresponding forms or documentation required under provisions of state
or local law to the extent required to reduce or eliminate withholding
obligations under such laws with respect to the transactions contemplated by
this Agreement.

11.2.7.    Terminations of the existing management agreements with respect to
the Individual Properties (or evidence that same are automatically terminated
upon Closing), Terminated Contracts, Affiliate Agreements and all leasing and
brokerage agreements to which Seller is a party or which would be binding on
Purchaser or an Individual Property – the foregoing termination notices may be
delivered outside of the Closing on or prior to the Closing Date.

11.2.8.    A certificate duly executed by Seller certifying that all of the
representations and warranties of Seller set forth in this Agreement are true
and correct in all material respects and remade on and as of the Closing Date in
the form attached as Exhibit K-2.

 

- 36 -



--------------------------------------------------------------------------------

11.2.9.    The following items, to the extent in Seller’s possession or control:
(i) all keys and other access control devices for all entrance door and spaces
which may be locked (whether occupied or not) in the Improvements; and (ii) all
original (to the extent available, otherwise copies of) Leases, Assigned
Contracts, Personal Property, Intangible Property, permits, books, records,
tenant files, tenant database, operating reports, plans and– the foregoing items
may be delivered at the Property and not at the Closing.

11.2.10.    A closing statement in form and substance reasonable acceptable to
Seller and Purchaser duly executed by Seller setting forth the Purchase Price
and any adjustments thereto.

11.2.11.    Such other documents as may be reasonably necessary or appropriate
to effect the consummation of the transactions which are the subject of this
Agreement, including, without limitation, those State Specific Closing Documents
required to be executed or delivered by Seller.

11.2.12.     In the event any immaterial portion of the Personal Property or
Intangible Property is not assignable (such as a letter of credit that is not
transferable), Seller shall use commercially reasonable efforts after Closing to
provide Purchaser, at no cost or liability to Seller, with the economic benefits
of such property by enforcing such property (solely at Purchaser’s direction)
for the benefit and at the expense of Purchaser. The provisions of this
Section 11.2.12 shall survive the Closing hereunder.

ARTICLE XII.

Risk of Loss.

12.1.    Condemnation and Casualty. If, prior to the Closing Date, all or any
portion of the Property is taken by condemnation or eminent domain, or is the
subject of a pending taking which has not been consummated, or is destroyed or
damaged by fire or other casualty, Seller shall notify Purchaser of such fact
promptly after Seller obtains knowledge thereof. If such condemnation or
casualty is Material (as hereinafter defined), Purchaser may elect to terminate
this Agreement by providing written notice of such termination to Seller given
not later than fifteen (15) days after receipt of Seller’s notice, or the
Closing Date, whichever is earlier. If Purchaser elects to terminate this
Agreement, the Deposit shall be promptly returned to Purchaser, this Agreement
shall terminate thereupon and Purchaser and Seller shall have no further
obligations to each other under this Agreement except those that expressly
survive termination of this Agreement. If this Agreement is not terminated,
Seller shall not be obligated to repair any damage or destruction (other than to
satisfy or cure any requirement of law, insurance company or health and safety
matter) but (x) Seller shall assign, without recourse, and turn over to
Purchaser all of the insurance proceeds or condemnation proceeds, as applicable,
net of any actual out-of-pocket costs of repairs and net of actual out-of-pocket
collection costs (or, if such have not been awarded, all of its right, title and
interest therein) payable with respect to such fire or other casualty or

 

- 37 -



--------------------------------------------------------------------------------

condemnation including any rent abatement insurance for such casualty or
condemnation, along with a credit for any deductible under such insurance and
(y) the parties shall proceed to Closing pursuant to the terms hereof without
abatement of the Purchase Price.

12.2.    Condemnation Not Material. If the condemnation is not Material, then
the Closing shall occur without abatement of the Purchase Price and, after
deducting Seller’s actual out-of-pocket costs and expenses incurred in
collecting any award, Seller shall assign, without recourse, all remaining
awards or any rights to collect awards to Purchaser on the Closing Date and
provide a credit for any deductible under such insurance.

12.3.    Casualty Not Material. If the Casualty is not Material, then the
Closing shall occur without abatement of the Purchase Price and Seller shall not
be obligated to repair such damage or destruction(other than to satisfy or cure
any requirement of law, insurance company or health and safety matter) and
Seller shall assign, without recourse, and turn over to Purchaser all of the
insurance proceeds net of any actual out-of-pocket costs of repairs and net of
actual out-of-pocket collection costs (or, if such have not been awarded, all of
its right, title and interest therein) payable with respect to such fire or such
casualty including any rent abatement insurance for such casualty, and provide a
credit for any deductible under such insurance.

12.4.    Materiality. For purposes of this Article XII (i) with respect to a
taking by eminent domain, the term “Material” shall mean any taking whatsoever,
regardless of the amount of the award or the amount of the Property taken,
excluding, however, any taking solely of (x) subsurface rights or takings for
utility easements or right of way easements, if the surface of the Property,
after such taking, may be used in the same manner, as reasonably determined by
Purchaser, as though such rights had not been taken, or (y) one lease of less
than 10% of the rentable square feet for a term of less than five years at any
Individual Property, and (ii) with respect to a casualty, the term “Material”
shall mean any casualty such that (A) the cost of repairs are greater than five
percent (5%) of the Purchase Price; or (B) for which business interruption
insurance will not be available to Purchaser to cover losses incurred during the
period of any repairs after the Closing (all as determined in a manner
reasonably acceptable to Seller and Purchaser) and for which Seller elects, at
Seller’s sole option, not to provide Purchaser with a credit therefore against
the Purchase Price in an amount acceptable to Purchaser; or (C) the damage to
any Individual Property (x) materially and adversely affects access to or
parking at such Individual Property which is not rectified in accordance with
applicable law, or (y) results in any Individual Property violating any laws or
failing to comply with zoning or any recorded covenants, conditions or
restrictions affecting such Individual Property in any material respect.

12.5.    Survival. The provisions of this Article XII shall survive the Closing.

 

- 38 -



--------------------------------------------------------------------------------

ARTICLE XIII.

Default

13.1.    Default by Seller. In the event the Closing and the transactions
contemplated hereby do not occur as provided herein by reason of the default of
Seller, Purchaser may elect, as the sole and exclusive remedy of Purchaser, to
(i) terminate this Agreement and receive the Deposit from the Escrow Agent, and
in such event Seller shall not have any liability whatsoever to Purchaser
hereunder other than with respect to the Surviving Termination Obligations or
(ii) enforce specific performance of Seller’s obligation to convey the Property,
without adjustment to, or credit against, the Purchase Price (except as
otherwise provided in this Agreement). Notwithstanding the foregoing, if this
Agreement is terminated by Purchaser as a result of an intentional and material
default by Seller, Purchaser shall have the additional right to a reimbursement
from Seller of Purchaser’s out-of-pocket expenses incurred in connection with
the transactions contemplated hereby, not to exceed $750,000. Purchaser shall be
deemed to have elected to terminate this Agreement (as provided in subsection
(i) above) if Purchaser fails to deliver to Seller a Default Notice on or before
fifteen (15) days after written notice of termination from Seller or fifteen
(15) days after the then scheduled Closing Date, whichever shall occur first, or
having given Seller a Default Notice, fails to file a lawsuit asserting such
cause of action within sixty (60) days after the then scheduled Closing Date.
Notwithstanding the foregoing, nothing contained herein shall limit Purchaser’s
remedies at law or in equity, as to the Surviving Termination Obligations.
“Default Notice” shall mean a written notice to Seller stating that Purchaser
believes Seller has defaulted under this Agreement.

13.2.    Default by Purchaser. IN THE EVENT THE CLOSING AND THE TRANSACTIONS
CONTEMPLATED HEREBY DO NOT OCCUR AS PROVIDED HEREIN BY REASON OF ANY DEFAULT OF
PURCHASER, PURCHASER AND SELLER AGREE IT WOULD BE IMPRACTICAL AND EXTREMELY
DIFFICULT TO FIX THE DAMAGES WHICH SELLER MAY SUFFER. THEREFORE, PURCHASER AND
SELLER HEREBY AGREE A REASONABLE ESTIMATE OF THE TOTAL NET DETRIMENT SELLER
WOULD SUFFER IN THE EVENT PURCHASER DEFAULTS AND FAILS TO COMPLETE THE PURCHASE
OF THE PROPERTY IS AND SHALL BE, AS SELLER’S SOLE AND EXCLUSIVE REMEDY (WHETHER
AT LAW OR IN EQUITY), A SUM EQUAL TO THE DEPOSIT. UPON SUCH DEFAULT BY
PURCHASER, SELLER SHALL HAVE THE RIGHT TO RECEIVE THE DEPOSIT FROM THE ESCROW
AGENT AS ITS SOLE AND EXCLUSIVE REMEDY AND THEREUPON THIS AGREEMENT SHALL BE
TERMINATED AND NEITHER SELLER NOR PURCHASER SHALL HAVE ANY FURTHER RIGHTS OR
OBLIGATIONS HEREUNDER EXCEPT WITH RESPECT TO THE SURVIVING TERMINATION
OBLIGATIONS. THE AMOUNT OF THE DEPOSIT SHALL BE THE FULL, AGREED AND LIQUIDATED
DAMAGES FOR PURCHASER’S DEFAULT AND FAILURE TO COMPLETE THE PURCHASE OF THE
PROPERTY, ALL OTHER CLAIMS TO DAMAGES OR OTHER REMEDIES BEING HEREBY EXPRESSLY
WAIVED BY SELLER. NOTWITHSTANDING THE

 

- 39 -



--------------------------------------------------------------------------------

FOREGOING, NOTHING CONTAINED HEREIN SHALL LIMIT SELLER’S REMEDIES AT LAW OR IN
EQUITY AS TO THE SURVIVING TERMINATION OBLIGATIONS. THE PARTIES HAVE SET FORTH
THEIR INITIALS BELOW TO INDICATE THEIR AGREEMENT WITH THE LIQUIDATED DAMAGES
PROVISION CONTAINED IN THIS SECTION.

 

 

/s/ NF

   

/s/ WS

   

    SELLER’S INITIALS

   

    PURCHASER’S INITIALS

 

13.3.    Failure of Condition to Closing. In the event the Closing does not
occur as a result of a failure of a condition to close and not the default of
Seller or Purchaser, the Deposit shall be immediately returned to Purchaser,
this Agreement shall terminate and therefrom neither party shall have any
further obligation under this Agreement, except the Surviving Termination
Obligations.

ARTICLE XIV.

Brokers

14.1.    Brokers. Purchaser and Seller each represents and warrants to the other
that it has not dealt with any person or entity entitled to a brokerage
commission, finder’s fee or other compensation with respect to the transaction
contemplated hereby other than Jones Lang LaSalle Americas, Inc. (“Broker”).
Seller will be responsible for the commission owed Broker pursuant to a separate
agreement. Broker shall be paid only upon the Closing of the purchase and sale
contemplated hereby pursuant to a separate agreement. Purchaser hereby agrees to
indemnify, defend, and hold Seller harmless from and against any losses,
damages, costs and expenses (including, but not limited to, attorneys’ fees and
costs) incurred by Seller by reason of any breach or inaccuracy of the
Purchaser’s (or its nominee’s) representations and warranties contained in this
Article XIV. Seller hereby agrees to indemnify, defend, and hold Purchaser
harmless from and against any losses, damages, costs and expenses (including,
but not limited to, attorneys’ fees and costs) incurred by Purchaser by reason
of any breach or inaccuracy of Seller’s representations and warranties contained
in this Article XIV. Seller and Purchaser agree that it is their specific intent
that no broker shall be a party to or a third party beneficiary of this
Agreement or the Deposit, that no broker shall have any rights or cause of
action hereunder, and further that the consent of a broker shall not be
necessary to any agreement, amendment, or document with respect to the
transaction contemplated by this Agreement. The provisions of this Article XIV
shall survive the Closing and/or termination of this Agreement.

 

- 40 -



--------------------------------------------------------------------------------

ARTICLE XV.

Confidentiality

15.1.    Confidentiality.

15.1.1. Purchaser Confidentiality. Purchaser expressly acknowledges and agrees
that the transactions contemplated by this Agreement, the Documents that are not
otherwise known by or available to the public and the terms, conditions and
negotiations concerning the same shall be held in the strictest confidence by
Purchaser and shall not be disclosed by Purchaser except to its Reviewing
Entities, legal counsel, surveyor, title company, broker, accountants,
consultants, officers, partners, directors, investors, prospective investors and
shareholders, and any prospective lenders, financial partners and their agents,
consultants and representatives (the “Purchaser Authorized Representatives”),
and except and only to the extent that such disclosure may be necessary for the
performance by such Purchaser Authorized Representative of its diligence and
related obligations hereunder, but not otherwise. Purchaser agrees that it shall
instruct each of the Purchaser Authorized Representatives to maintain the
confidentiality of such information. Purchaser agrees to be responsible for all
actual damages, losses, costs, liabilities and expenses incurred by or asserted
against Seller due to the breach by Purchaser or any Purchaser Authorized
Representative of the confidentiality provisions set forth in this Agreement.
Purchaser further acknowledges and agrees that, unless and until the Closing
occurs, all information and materials obtained by Purchaser in connection with
the Property that are not otherwise known by or available to the public will not
be disclosed by Purchaser to any third persons (other than to the Purchaser
Authorized Representatives) without the prior written consent of Seller, which
may be withheld in Seller’s sole and absolute discretion. If the transaction
contemplated by this Agreement does not occur for any reason whatsoever,
Purchaser shall promptly return to Seller or destroy, at Purchaser’s option, and
shall instruct its Authorized Representatives to return to Seller or destroy, at
Purchaser’s option, all copies and originals of all documents and information
provided to Purchaser by Seller; provided, that Purchaser and its Authorized
Representatives may retain documents and information to comply with (i) any bona
fide pre-existing internal document retention program or (ii) applicable laws,
rules, regulations or professional standards or as part of automatic electronic
archiving and back-up procedures. Nothing contained in this Section 15.1.1 shall
preclude or limit Purchaser from disclosing or accessing any information
otherwise deemed confidential under this Section 15.1.1 in connection with
Purchaser’s enforcement of its rights following a disagreement hereunder or in
response to lawful process or subpoena or other valid or enforceable order of a
court of competent jurisdiction or any filings with Authorities required by
reason of the transactions provided for herein. The provisions of this
Section 15.1.1 shall survive any termination of this Agreement but shall not
survive the Closing.

 

- 41 -



--------------------------------------------------------------------------------

15.1.2. Seller Confidentiality. Seller expressly acknowledges and agrees that
the transactions contemplated by this Agreement and the terms, conditions and
negotiations concerning the same shall be held in the strictest confidence by
Seller and shall not be disclosed by Seller except to its legal counsel,
surveyor, title company, broker, accountants, consultants, officers, partners,
directors and shareholders and any lenders, financial partners and their agents,
consultants and representatives (the “Seller Authorized Representatives”).
Seller agrees that it shall instruct each of the Seller Authorized
Representatives to maintain the confidentiality of such information. Seller
agrees to be responsible for all actual damages, losses, costs, liabilities and
expenses incurred by or asserted against Purchaser due to the breach by Seller
or any Seller Authorized Representative of the confidentiality provisions set
forth in this Agreement. Nothing contained in this Section 15.1.2 shall preclude
or limit Seller from disclosing or accessing any information otherwise deemed
confidential under this Section 15.1.2 in connection with Seller’s enforcement
of its rights following a disagreement hereunder or in response to lawful
process or subpoena or other valid or enforceable order of a court of competent
jurisdiction or any filings with Authorities required by reason of the
transactions provided for herein. The provisions of this Section 15.1.2 shall
survive any termination of this Agreement but shall not survive the Closing.

15.2.    Post-Closing Publication. Notwithstanding the foregoing, each party
shall have the right, without the consent of the other party, to announce the
acquisition of the Property in newspapers and real estate trade and other
publications (including “tombstones”) publicizing the purchase; provided, that
the content of any such press release shall be subject to the prior written
consent of the other party hereto (such consent not to be unreasonably withheld
and which shall be deemed given if the non-requesting party fails to respond
within two (2) business days following receipt of the applicable request for
consent so long as such request for consent clearly states that the
non-requesting party must respond within two (2) business days) and in no event
shall any such press release issued by the Purchaser or Seller disclose the
identity of the other party’s direct or indirect beneficial owners by name or
the consideration paid to Seller. In addition, either party may release
information concerning the transactions contemplated hereby without the consent
of the other party hereto, at any time after the date of this Agreement, (i) to
comply with any applicable Law, including pursuant to governmental regulations
and statutes as required by law for publicly traded entities or pursuant to an
order by a court of competent jurisdiction and (ii) to the extent, in the good
faith judgment of Purchaser’s or Sellers’ counsel, accountants, or advisors, as
applicable, such disclosure is required or reasonably advisable to be disclosed
(including in any registration statement, other disclosure document, press
release or public announcement) in connection with such party’s (or any of its
affiliates’) quarterly earnings results, earnings guidance or capital raising
and other fund-raising activities. The provisions of this Section 15.2 shall
survive Closing and/or any termination of this Agreement.

 

- 42 -



--------------------------------------------------------------------------------

ARTICLE XVI.

Miscellaneous

16.1.    Notices. Any and all notices, requests, demands or other communications
hereunder shall be deemed to have been duly given if in writing and if
transmitted by hand delivery with receipt therefor, by facsimile delivery (with
confirmation by hard copy), by overnight courier, or by registered or certified
mail, return receipt requested, first class postage prepaid addressed as follows
(or to such new address as the addressee of such a communication may have
notified the sender thereof) (the date of such notice shall be the date of
actual delivery to the recipient thereof):

 

To Purchaser:

  

c/o The Blackstone Group

  

345 Park Avenue, 42nd Floor

  

New York, New York 10154

  

Attention: Giovanni Cutaia and Judy Turchin

  

Facsimile: 212-583-5726

  

Telephone: 212-583-5317

  

                    212-583-5748

  

Email: giovanni.cutaia@blackstone.com

  

judy.turchin@blackstone.com

With copies to:

  

Simpson Thacher & Bartlett LLP

  

425 Lexington Avenue

  

New York, New York 10017

  

Attention: Krista Miniutti

  

Facsimile: 212-455-2502

  

Telephone: 212-455-7651

  

Email: kminiutti@stblaw.com

To Seller:

  

c/o TA Realty, LLC

  

28 State Street, 10th Floor

  

Boston, Massachusetts 02109

  

Attn: Nicole Dutra Grinnell

  

Telephone: (617) 476-2700

  

Fax No.: (617) 476-2799

  

Email: dutra@tarealty.com

with copies to:

  

c/o TA Realty, LLC

  

28 State Street, 10th Floor

  

Boston, Massachusetts 02109

  

Attn: Michael Haggerty

  

Telephone: (617) 476-2700

  

Fax No.: (617) 476-2799

  

Email: haggerty@tarealty.com

 

- 43 -



--------------------------------------------------------------------------------

  

and

  

c/o TA Realty, LLC

  

28 State Street, 10th Floor

  

Boston, Massachusetts 02109

  

Attn: James P. Raisides

  

Telephone: (617) 476-2700

  

Fax No.: (617) 476-2799

  

Email: jraisides@tarealty.com

  

and

  

Stutzman, Bromberg, Esserman & Plifka,

  

A Professional Corporation

  

2323 Bryan Street, Suite 2200

  

Dallas, Texas 75201

  

Attn: Kenneth F. Plifka

  

Phone: (214) 969-4900

  

Fax No.: (214) 969-4999

  

email: plifka@sbep-law.com

To Escrow Agent:

  

Chicago Title Insurance Company

  

2828 Routh Street, Suite 800

  

Dallas, Texas 75201

  

Attn: Shannon Bright

  

Telephone No.: (214) 965-1719

  

Fax No.: (214) 965-1627

  

Email: brights@ctt.com

16.2.    Governing Law. This Agreement shall be governed by and construed in
accordance with the internal, substantive laws of the State of Texas, without
regard to the conflict of laws principles thereof. In the event Purchaser seeks
specific performance, Purchaser may elect to bring any suit, action or
proceeding for specific performance in the state where a particular Individual
Property or Individual Properties is located and as to which specific
performance is sought, and each party hereby waives any objections which it may
now or hereafter have based on venue and/or forum non-conveniens of any such
suit, action or proceedings and submits to the jurisdiction of the state or
federal court located in any county where such Individual Property or Individual
Properties are located.

16.3.    Headings. The captions and headings herein are for convenience and
reference only and in no way define or limit the scope or content of this
Agreement or in any way affect its provisions.

16.4.    Effective Date. This Agreement shall be effective upon delivery of this
Agreement fully executed by the Seller and Purchaser, which date shall be deemed
the Effective Date hereof. Either party may request that the other party
promptly execute a memorandum specifying the Effective Date.

 

- 44 -



--------------------------------------------------------------------------------

16.5.    Business Days. If any date herein set forth for the performance of any
obligations of Seller or Purchaser or for the delivery of any instrument or
notice as herein provided should be on a Saturday, Sunday or legal holiday, the
compliance with such obligations or delivery shall be deemed acceptable on the
next business day following such Saturday, Sunday or legal holiday. As used
herein, the term “legal holiday” means any state or Federal holiday for which
financial institutions or post offices are generally closed in the state where
the Property is located.

16.6.    Counterpart Copies. This Agreement may be executed in two or more
counterpart copies, all of which counterparts shall have the same force and
effect as if all parties hereto had executed a single copy of this Agreement.

16.7.    Binding Effect. This Agreement shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns.

16.8.    Assignment. Purchaser shall not have the right to assign the Agreement
without Seller’s prior written consent, which consent may be given or withheld
in Seller’s sole and absolute discretion provided, however, Purchaser may assign
this Agreement to another entity or designate one or more other entities to take
title to the Properties without Seller’s consent as long as (a) such assignee or
designee is managed and controlled by, or is under common control with,
Purchaser, and (b) Purchaser provides Seller with the name and signature block
for such assignee, at least three (3) days in advance of the Closing Date.
Purchaser shall in no event be released from any of its obligations or
liabilities hereunder as a result of any assignment. Whenever reference is made
in this Agreement to Seller or Purchaser, such reference shall include the
successors and assigns of such party under this Agreement.

16.9.    Interpretation. This Agreement shall not be construed more strictly
against one party than against the other merely by virtue of the fact that it
may have been prepared by counsel for one of the parties, it being recognized
that both Seller and Purchaser have contributed substantially and materially to
the preparation of this Agreement.

16.10.  Entire Agreement. This Agreement and the Exhibits attached hereto
contain the final and entire agreement between the parties hereto with respect
to the sale and purchase of the Property and are intended to be an integration
of all prior negotiations and understandings. Purchaser, Seller and their agents
shall not be bound by any terms, conditions, statements, warranties or
representations, oral or written, not contained herein. No change or
modifications to this Agreement shall be valid unless the same is in writing and
signed by the parties hereto. Each party reserves the right to waive any of the
terms or conditions of this Agreement which are for their respective benefit and
to consummate the transaction contemplated by this Agreement in accordance with
the terms and conditions of this Agreement which have not been so waived. Any
such waiver must be in writing signed by the party for whose benefit the
provision is being waived.

 

- 45 -



--------------------------------------------------------------------------------

16.11.  Severability. If any one or more of the provisions hereof shall for any
reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof, and this Agreement shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein.

16.12.  Survival. Except as otherwise specifically provided for in Sections 4.2,
4.3, 5.1, 5.2, 5.3, 5.4, 7.1, 7.4, 7.5, 7.6, 8.2, 8.3, 8.4, 9.11, Article XII,
13.1, 13.2, 14.1, 15.1, 15.2, 16.15, 16.16, 16.19, 16.20, 16.21 and Schedule
16.20 (collectively, the “Surviving Termination Obligations”), the provisions of
this Agreement and the representations and warranties herein shall not survive
after the conveyance of title and payment of the Purchase Price but be merged
therein.

16.13.  Exhibits/Schedules. The Exhibits and Schedules attached hereto are
incorporated herein by reference.

16.14.  Time. Time is of the essence in the performance of each of the parties’
respective obligations contained herein.

16.15.  Limitation of Liability. Subject to Sections 7.4 through 7.6, the
obligations of Seller are binding only on Seller’s interest in the Property
(including the proceeds of this sale) and shall not be personally binding upon,
nor shall any resort be had to, any other assets of Seller nor the private
properties of any of the partners, officers, directors, shareholders or
beneficiaries of Seller, or of any partners, officers, directors, shareholders
or beneficiaries of any partners of Seller, or of any of Seller’s employees or
agents. All documents to be executed by Seller shall also contain the foregoing
exculpation. The provisions of this Section 16.15 shall survive Closing and/or
any termination of this Agreement.

16.16.  Prevailing Party. Should either party employ an attorney to enforce any
of the provisions hereof, (whether before or after Closing, and including any
claims or actions involving amounts held in escrow), the non-prevailing party in
any final judgment agrees to pay the other party’s reasonable expenses,
including reasonable attorneys’ fees and expenses in or out of litigation and,
if in litigation, trial, appellate, bankruptcy or other proceedings, expended or
incurred in connection therewith, as determined by a court of competent
jurisdiction. The provisions of this Section 16.16 shall survive Closing and/or
any termination of this Agreement.

 

- 46 -



--------------------------------------------------------------------------------

16.17.    Escrow Agreement.

16.17.1.        Instructions. Purchaser and Seller each shall promptly deposit a
copy of this Agreement executed by such party (or either of them shall deposit a
copy executed by both Purchaser and Seller) with Escrow Agent, and, upon receipt
of the Deposit from Purchaser, Escrow Agent shall immediately execute this
Agreement where provided below. This Agreement, together with such further
instructions, if any, as the parties shall provide to Escrow Agent by written
agreement, shall constitute the escrow instructions.

16.17.2.        Real Estate Reporting Person. Escrow Agent is hereby designated
the “real estate reporting person” for purposes of Section 6045 of the Code and
Treasury Regulation 1.6045-4 and any instructions or settlement statement
prepared by Escrow Agent shall so provide. Upon the consummation of the
transaction contemplated by this Agreement, Escrow Agent shall file Form 1099
information return and send the statement to Seller as required under the
aforementioned statute and regulation. Seller and Purchaser shall promptly
furnish their federal tax identification numbers to Escrow Agent and shall
otherwise reasonably cooperate with Escrow Agent in connection with Escrow
Agent’s duties as real estate reporting person.

16.17.3.        Liability of Escrow Agent. The parties acknowledge that the
Escrow Agent shall be conclusively entitled to rely, except as hereinafter set
forth, upon a certificate from Purchaser or Seller as to how the Deposit (which,
for purposes of this Section shall be deemed to also include any other escrowed
funds held by the Escrow Agent pursuant to this Agreement) should be disbursed.
Any notice sent by Seller or Purchaser (the “Notifying Party”) to the Escrow
Agent shall be sent simultaneously to the other noticed parties pursuant to
Section 16.1 herein (the “Notice Parties”). If the Notice Parties do not object
to the Notifying Party’s notice to the Escrow Agent within ten (10) days after
the Notice Parties’ receipt of the Notifying Party’s certificate to the Escrow
Agent, the Escrow Agent shall be able to rely on the same. If the Notice Parties
send, within such ten (10) days, written notice to the Escrow Agent disputing
the Notifying Party’s certificate, a dispute shall exist and the Escrow Agent
shall hold the Deposit as hereinafter provided. The parties hereto hereby
acknowledge that Escrow Agent shall have no liability to any party on account of
Escrow Agent’s failure to disburse the Deposit if a dispute shall have arisen
with respect to the propriety of such disbursement and, in the event of any
dispute as to who is entitled to receive the Deposit, disburse them in
accordance with the final order of a court of competent jurisdiction, or to
deposit or interplead such funds into a court of competent jurisdiction pending
a final decision of such controversy. The parties hereto further agree that
Escrow Agent shall not be liable for failure to any depository and shall not be
otherwise liable except in the event of Escrow Agent’s gross negligence or
willful misconduct. The Escrow Agent shall be reimbursed on an equal basis by
Purchaser and Seller for any reasonable expenses incurred by the Escrow Agent
arising from a dispute with respect to the Deposit. The obligations of Seller
with respect to the Escrow Agent are intended to be binding only on Seller and
Seller’s assets and shall not be personally binding upon, nor shall any resort
be had to, the private properties of any of the partners, officers, directors,
shareholders or beneficiaries of Seller, or of any partners, officers,
directors, shareholders or beneficiaries of any partners of Seller, or of any of
Seller’s employees or agents.

 

- 47 -



--------------------------------------------------------------------------------

16.18.  No Recording. Neither this Agreement nor any memorandum or short form
hereof shall be recorded or filed in any public land or other public records of
any jurisdiction, by either party and any attempt to do so may be treated by the
other party as a breach of this Agreement.

16.19.  Waiver of Trial by Jury. The respective parties hereto shall and hereby
do waive trial by jury in any action, proceeding or counterclaim brought by
either of the parties hereto against the other on any matters whatsoever arising
out of or in any way connected with this Agreement, or for the enforcement of
any remedy under any statute, emergency or otherwise.

16.20.  State Specific Provisions. Purchaser and Seller agree that attached
hereto as Schedule 16.20 are certain State specific contract provisions (the
“State Specific Provisions”) applicable each Individual Property located in the
applicable State. In the event of any conflict between the terms of this
Agreement applicable to any Individual Property and the State Specific
Provisions applicable to such Individual Property, the State Specific Provisions
shall control. The respective obligations of Seller and Purchaser under this
Section 16.20 shall survive the Closing and shall not be merged therein.

16.21.  Tax Appeal Proceedings.

16.21.1.        Prosecution and Settlement of Proceedings. If any tax certiorari
or tax reduction proceedings in respect of the Property relating to any fiscal
years ending prior to the fiscal year in which the Closing occurs are pending at
the time of the Closing, Seller reserves and shall have the right, without
Purchaser’s consent, to continue to prosecute and/or settle the same; provided,
however, Seller shall not settle any proceedings that would adversely impact the
Property following the Closing (including any agreement to increase any taxes or
tax basis) without Purchaser’s prior written consent, which may be withheld in
Purchaser’s sole discretion. If any tax certiorari or tax reduction proceedings
in respect of the Property relating to the fiscal year in which the Closing
occurs are pending at the time of Closing, then Purchaser shall (and for the
avoidance of doubt, Seller shall not) have the right to prosecute and settle the
same; provided, however, Purchaser shall not settle any proceeding relating to
the year in which the Closing occurs (to the extent that Seller and Purchaser
are prorating taxes) without Seller’s prior written consent, with such consent
not to be unreasonably withheld, conditioned or delayed. In addition, and
notwithstanding the foregoing, Seller shall not take any action in connection
with any tax certiorari or tax reduction proceedings, if any, if such action is
reasonably likely to adversely affect the taxes applicable to the Property
during the period of Purchaser’s ownership of the Property. Purchaser and Seller
shall reasonably cooperate with each other in connection with the prosecution of
all tax reduction proceedings.

 

- 48 -



--------------------------------------------------------------------------------

16.21.2.        Application of Refunds or Savings. Any refunds or savings in the
payment of taxes resulting from such tax reduction proceedings applicable to
taxes payable during the period prior to the date of the Closing shall belong to
and be the property of Seller, and any refunds or savings in the payment of
taxes applicable to taxes payable from and after the date of the Closing shall
belong to and be the property of Purchaser; provided, however, that if any such
refund creates an obligation to reimburse any tenants under any Commercial Lease
for any rents or additional rents paid or to be paid, that portion of such
refund equal to the amount of such required reimbursement (after deduction of
allocable expenses as may be provided in such Commercial Lease to such tenant)
shall be paid to Purchaser, Purchaser shall disburse the same to such tenants
and, if any such payment relates to Seller’s period of ownership, Purchaser
shall indemnify, protect, defend and hold Seller harmless from any claim
asserted against Seller by any tenant for Purchaser’s failure to remit same. All
attorneys’ fees and other expenses incurred in obtaining such refunds or savings
shall be apportioned between Seller and Purchaser in proportion to the gross
amount of such refunds or savings payable to Seller and Purchaser, respectively
(without regard to any amounts reimbursable to tenants); provided, however, that
neither Seller nor Purchaser shall have any liability for any such fees or
expenses in excess of the refund or savings paid to such party unless such party
initiated such proceeding. The provisions of this Section 16.21 shall survive
indefinitely.

 

- 49 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
on the date or dates set forth below.

 

SELLER:

THE REALTY ASSOCIATES FUND IX, L.P.,

a Delaware limited partnership

By:    

 

Realty Associates Fund IX, LLC,

 

its general partner

 

By:  TA Realty LLC,

 

its manager

 

By:/s/ Nathan L. Foss                  

 

Name: Nathan L. Foss                 

 

Title: Sr. Vice President              

By:

 

Realty Associates Fund IX Texas Corporation,

 

a Texas corporation,

its general partner

 

By:/s/ Nathan L. Foss                          

 

Name: Nathan L. Foss                         

 

Title:   Sr. Vice President                    

 

- 50 -



--------------------------------------------------------------------------------

   

TA FUND IX-ESTATES AT PARK AVENUE, LLC,

a Delaware limited liability company

   

By:     The Realty Associates Fund IX, L.P.,

   

           a Delaware limited partnership,

           its sole member

   

By:     Realty Associates Fund IX, LLC,

   

           its general partner

   

By:     TA Realty, LLC,

   

           its manager

   

           By:/s/ Nathan L. Foss                            

   

           Name: Nathan L. Foss                           

   

           Title: Sr. Vice President                        

 

- 51 -



--------------------------------------------------------------------------------

PURCHASER:

BREIT MF HOLDINGS LLC

a Delaware limited liability company

By:/s/ William J. Stein                                                 
Name:  William J. Stein                                               
Title: Senior Managing Director and Vice President  

 

- 52 -



--------------------------------------------------------------------------------

The Escrow Agent hereby executes this Agreement for the sole purpose of
acknowledging receipt of the Initial Deposit and its responsibilities hereunder
and to evidence its consent to serve as Escrow Agent in accordance with the
terms of this Agreement.

 

ESCROW AGENT:

CHICAGO TITLE INSURANCE COMPANY

By:/s/ Shannon Bright                                

Name: Shannon Bright                                

Title: Escrow Officer                                   

Date: April 12, 2017

 

- 53 -



--------------------------------------------------------------------------------

LIST OF EXHIBITS

 

EXHIBITS       Exhibit A    –     

Legal Description

Exhibit B    –     

Due Diligence Documents to be Delivered by Seller

Exhibit C    –     

Form of Tenant Estoppel Certificate

Exhibit D-1    –     

Permitted Exceptions

Exhibit D-2    –     

Unpermitted Title Items

Exhibit E-1    –     

Commercial Leases/Security Deposits

Exhibit E-2    –     

Material Contracts

Exhibit E-3    –     

Rent Roll

Exhibit F-1    –     

Form of Texas Deed

Exhibit F-2    –     

Form of Florida Deed

Exhibit F-3    –     

Form of Illinois Deed

Exhibit F-4    –     

Form of Kansas Deed

Exhibit G-1    –     

Form of General Assignment

Exhibit G-2    –     

Assignment and Assumption of 55 West City Agreements

Exhibit H    –     

Form of Tenant Notice Letter

Exhibit I    –     

Form of Non-Foreign Entity Certificate

Exhibit J    –     

Form of Title Affidavit

Exhibit K-1    –     

Form of Purchaser Closing Certificate

Exhibit K-2    –     

Form of Seller Closing Certificate

Exhibit L-1    –     

City Estoppel Certificate

Exhibit L-2    –     

Ground Lease Estoppel Certificate

Exhibit L-3    –     

City of Orlando Compliance Certificate

 

SCHEDULES

     

Schedule 1.1.1

     –       

List of Fund IX Properties

Schedule 1.1.6

     –       

List of 55 West City Agreements

Schedule 2.1

     –       

Purchase Price Allocation

Schedule 4.3

     –       

Closing Cost Allocation Schedule

Schedule 4.4

     –       

Terminated Contracts

Schedule 7.1

     –       

Leasing Costs

Schedule 7.1.20

     –       

55 West City Agreement Representations and Warranties

Schedule 7.1.21

     –       

55 West Property Work

Schedule 7.2

     –       

List of Seller Representatives

Schedule 11.1.7

     –       

List of State Specific Closing Documents

Schedule 16.20

     –       

State Specific Provisions

* Schedules, exhibits and similar attachments to the Purchase and Sale Agreement
have been omitted pursuant to Item 601(b)(2) of Regulation S-K. The Company will
furnish supplementally a copy of any omitted schedule, exhibit or similar
attachment to the Securities and Exchange Commission upon request.